 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBlue Grass Industries,Inc.andUnited Food andCommercialWorkersInternationalUnion,Local 68-R,AFL-CIO. Cases 9-CA-16786-1-4,9-CA-16867-1-2, 9-CA-16965-2, 9-CA-17018-2, 9-CA-17540-1, and 9-RC- 1372416 December 1987DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERS -STEPHENSAND CRACRAFTOn 19 September 1983 Administrative LawJudge Burton S.Kolko issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, the General Counsel filed exceptionsand a supporting brief,and the Respondent filed ananswering brief to the General Counsel'sexcep-tions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,findings,2and conclusionsonly to theextent consistent withthisDecision, Order, and Direction.The Respondent manufactures "Jockey" brandunderwear. The Union organized employees at theMt. Sterling,Kentuckyplantduring 1980 and1981.3The tally of ballots from the election heldon 19 June shows that 205 employees votedagainst,and 202 for, the Union, with 17 challengedballots remaining,a number sufficient to affect theresults.We adopt the judge's finding that the electionmust be set aside because the Respondent's preelec-tion conduct interfered with the employees' freechoice in the election.In so doing,we rely on theseveral antiunion demonstrations that the Respond-ent'spresident and supervisorsled through theplant during worktime 6 ' weeks prior to, the daybefore,and on the.day of the election,aswell ason the judge's finding of other unlawful conductiTheRespondent has requested oral argument on the Board's Ordersof 5 April and 24 May 1982 regarding a subpoena duces tecum it filedwith thejudge and on the appropriateness of a bargainingorder The re-quest is denied as the record,exceptions,and briefs adequately presentthe issues and the positions of the parties2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings7All dates are in 1981 unless otherwise indicatedoccurring during the critical period,4 except forour reversal of the following 8(a)(1) findings.1.8(A)( 1)DISMISSALS1.When the judge reviewed Supervisor Sue Eas-terling'santiunion conduct,he delineated state-ments she made to employees in April and on IMay and found the threats she made of "plant clo-sure,economic reprisal and loss, and the futulity[sic]of voting in the Union"allviolated Section8(a)(1) of the Act. We agree with that conclusion,but in so doing find that not all the examples ofEasterling's comments cited in the judge's decisionconstitute violations. The judge thus failed to dis-tinguish between Easterling'sexpressions of opin-ion protected by Section 8(c) of the Act (wonder-ing orally why employees would wanta union,given the Respondent'sgenerous benefits,and as-serting that the Union just wanted the employees'money)and unlawful threats(stating that the Re-spondent's president did not have to negotiate withthe Union,that negotiations would have to start atthe bottom and go back up,5 and that the Respond-ent could transfer work to the union-free Carlisleplant and shut down the Mt. Sterling plant). Wefind that only the latter statements constitutethreats and violate Section 8(a)(1) of the Act.2.On 16 June Plant Manager Montgomery sentemployees a letter stating:4We agree, inter alia, with the judge's finding that Plant ManagerBetty Montgomery's meetings with employees,during which she solicit-ed their grievances,violated Sec8(a)(1) of the ActThe Respondent wasnot privileged,through its appointmentof Montgomeryas a "conciliato-ry" manager,to solicit employee grievances and grant employee benefitsduring the organizational campaign The Board has held that the solicita-tion of grievances at preelection meetings "raises an inference that theemployer is makinga promise [to correct grievances],"which infer-ence is rebuttable by the employer"Uarco Inc,216 NLRB 1, 2 (1974)There is no basis in the record here for concluding that the inference thatthe Respondent implicitly promised to redress grievances had been rebut-tedThe record,in fact, shows that the Respondent actually correctedsome,grievancesidentified byemployeesChairman Dotson would dismiss the allegation that Montgomery'smeetings with employees constituted unlawful solicitations of grievancesand grants of benefits The timing of these meetings (3 weeks after therepresentation petitionwas filed) and their novelty are explained by alawful eventMontgomery was made plant manager approximately 3weeks after the petition was filed and was placed,for the first time, in apositionwhere she could call such meetings and effect changes In thiscontext, Chairman Dotson would find that the General Counsel has failedto establish a violation of law Further, for the reasons stated in his con-curring and dissenting opinion inAdams Super Markets Corp,274 NLRB1334 (1985), Chairman Dotson would dismiss the finding that the Re-spondent violated Sec 8(a)(1) by changing the order of layoff,noting inthis regard that the only evidence supporting this finding is the timing ofthe change in layoff procedure5Implicit in Easterling's statement that negotiations would have tostart at the bottom and go back up is the suggestion that existing benefitswould be diminished or discontinued if the Union wins the election andthe Employer is required to negotiate with it Such a "bargaining fromscratch" statement,in the circumstances of this case,is improper Saun-ders Leasing System,204 NLRB 448(1973), enfd in relevant part 497F 2d 453 (8th Cir 1974)287 NLRB No. 28 BLUE GRASS INDUSTRIESOne of the things that United Food and Com-mercialWorkers Union has tried to make youbelieve in the past few weeks is that there isno way you can lose if the Union wins theelection and gets the right to deal with BlueGrass about your job, including your wagesand benefits. That is not true. You have seenthenewspaper clippings about Bata ShoeCompany inSalem,Indiana.Some of the em-ployees there believed that there was no waythey could lose, but after voting the Union inand negotiating for months,the Union called astrike.The employees received no paycheckswhile they were on strike and after 18 weeksof striking,the Company announced that theplantwould have to close and that all jobswould be lost.Iam not saying that those things that hap-pened at Bata Shoe will happen here,but thesethings have happened to other employees atother places and you have to decide whetheryou want to take the chance of having suchthings happen here.The judge found that Montgomery's references tothe Bata Shoe Company constituted an impliedthreat that the Respondent would close down ifemployees were to select the Union.We disagree.Montgomery referred to incidents at anotherplant as an example of what actually transpiredwhen other employees organized.Not only werethese comments in response to union campaignrhetoric that promised a bright future for the Re-spondent's employees if they organized,but Mont-gomery stated that what occurred at Bata Shoeneed not occur at the Respondent's facility.Wefind that her letter comes within the range of per-missible campaignconduct and was protected bySection 8(c) of the Act.3.Contrary to the judge, we find that ProductManagers Peggy Stull and Edna Cole and Supervi-sor Marie Huntdid not unlawfullyinterrogate em-ployees concerning their union activities. Stull, ontwo occasions,asked Hart,an active prounion em-ployee,how the Union was going and later ex-pressed disbelief that employees would want to payunion dues.6Cole,on the day of the election, sepa-rately asked Calvert and Goodpaster, two proun-ion,button-wearingemployees,iftheyhadchanged their minds or would reconsider their sup-port for the Union.Hunt, on several occasions,6 Stull's additional remark that "if the union dies down, things will getbetter," made in response to a comment by Hart, in context is ambiguousand does not, without more, constitute an unlawful promise of benefitsfor rejecting the Union. Member Cracraft disagrees and would find thestatementto be an implied promise of benefits275told prounion employee Bowling that she couldnot understand why Bowling supported the Uniongiven the latter's high rate of pay.EmployeesHart,Calvert,Goodpaster,andBowling were,as noted,all open union adherents.Hart, in particular,had been a leader in the union-ization effort from the verybeginning.Clearly, thequestions directed at these employees by Stull,Cole, and Hunt were not made concerning anythreats or other unlawful acts and do not appearfrom their context to have been aimed at obtaininginformation that the Respondent could in turn useto take adverse action against them or the Union.In these circumstances we conclude that the super-visors'inquiry of these open union supporters con-cerning their union sentiments did not interferewith their Section 7 rights and did not restrain orcoerce them.7CompareRossmoreHouse,269NLRB 1176 (1984), affd. 760 F.2d 1006 (9th Cir.1985),withSunnyvaleMedical Clinic,277 NLRB1217, 1218 (1985).4.TheRespondent's personnel manual prohibits:16.A.Any soliciting of employees by otheremployeeson theCompany'spremises (orparking lot) during worktime except duringauthorized breaks or lunchtime, regardlessof the nature or the purpose of such solicita-tion.16.B.Distribution on the Company's premisesby employees,of any written or printed ma-terial or other literature of any kind,natureor description (other than in connectionwith the performance of employee's regularduties),except in nonworking areas.The judge found the statement in 16.B. about dis-tribution ambiguous and its maintenance violativeof the Actbecause it does not expressly state thatemployeesmaydistribute literature during break-time and mealtime in nonproduction areas, as ispermitted underEssex International,211 NLRB 749(1974).We disagreewith thisfinding.Paragraph 16.B. prohibits distribution,exceptinnonworking areas. The rule places no express re-striction on distribution in nonworking areas. Thus,if there is any ambiguity in this rule, it lies in thepossibility that the rule allows distribution duringworking hours-an interpretation that would notinterferewith employees' Section 7 rights.We,therefore,find nothing unlawful in the Respond-7We find it unnecessary to decide if Stull's further questioning of Hartover the filing of an unfair labor practice charge was an unlawful interro-gationMember Cracraft finds it unnecessary to pass on the question whetherthese interrogations violated the Act because the finding of such addi-tional violations would be cumulative and would not affect the Order. 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent's rule and dismiss this allegation of the com-plaint. 85. In response to a union request to debate, on 10June the Respondent's president, Don Haney, toldemployees that Board law prevented him from de-bating with them. The Union filed an election ob-jection over Haney's representation of the law. Thejudge found that because Board law does not pro-scribe such a debate, Haney's statement constituteda misstatement involving the Board and its process.Accordingly, he upheld the objection and, suasponte, found Haney's statement violated Section8(a)(1)of the Act. InRiveredgeHospital,264NLRB 1094 (1982), however, the Board establishedthatmischaracterizationsofBoard actions areviewed the same as other misrepresentations thatwe find nonobjectionable.Midland National LifeInsuranceCo.,263NLRB 127 (1982). Thus, wefind Haney's statement did not impugn the Board'sneutrality.For the same reason that we find mis-characterizations do not interfere with employees'free choicein anelection process, we find they donot constitute interference with employees' Section7 rights.Haney's statement that he could notdebate cannot be said to have interfered with theemployees' right to engage in collective activity.Accordingly,we shall reverse the finding thatHaney's statement violated Section 8(a)(1) of theAct.6.On 18 June the chairman of the Respondent'sboard of directors,Wayne Shumate, presented aspeech and slide show to employees. Included inthe slide show were pictures of a plant, recentlyclosed by the Respondent, showing its "For Sale"sign.The slide show also depicted a conversationamong three employees, one for and twoagainstthe Union, with the latter telling the former she didnot need a union. The antiunion employees alsomade references to two other companies, BataShoe and Hobart. They pointed out that the unionorganizer at the Respondent was the same one whohad organized Bata Shoe and that Bata Shoe hadclosed down. One also mentioned that her husbandworked at the unionized Hobart plant, but was outof work for 8 months because the plant had notbeen operating. The judge found that "the messagewas clear that strikes were inevitable, and becauseof such strikes and closings, selecting the Unionwould be futile. Thesemessages,whether impliedor explicit, violated Section8(a)(1)."The Respondent contends that all references toplant closings and strikes were factually accurateaWe agree with thejudge's conclusion that par. 16 A clearly does notrestrict solicitation during break periods and meals.We, therefore, findthe rule valid under the principles establishedinOur Way, Inc.,268NLRB 394 (1983).and, absent any prediction that the same thingwould occur at the Respondent's facility, are per-missible under Section 8(c).We find merit to theRespondent's exception.The slide show clearly portrayed the Union'srole at the nearby unionized plants, as well as thatof a particular union organizer, in a negative light.The events pictured in the slides actually occurred,however, and the Respondent didnotstate that thesame sort of events would occur at Blue Grass ifthe employees selected the Union. Under these cir-cumstances, the Respondent is permitted by Sec-tion 8(c) to present its view of the economic reali-tiesof unionization.Accordingly, we dismiss thecomplaint allegation that the slide show violatedSection 8(a)(1) of the Act insofar as that allegationrests on the factually accurate descriptions of clos-ings at other plants.II.A BARGAINING ORDER IS NOT WARRANTEDThe Respondent unlawfully interfered with theemployees' protected right to organize, but we findthat the imposition of a bargaining order is not nec-essary to remedy the Respondent's misconduct.9Considering the degree of seriousness of the viola-tions found, and their extent, we conclude that adirection of second election, rather than the impo-sition of a bargaining order, is appropriate here.The Respondent did not commit any violations ofSection 8(a)(3).As set forth above, we have re-versed several of the judge's findings of violationsof Section 8(a)(1). The most coercive unfair laborpractices theRespondent has committed, thethreats of plant closure, were not shown to havebeen disseminated among employees in the unit.The remaining 8(a)(1) violations, in our view, areless serious and unlikely to have a lasting effect onelection conditions. Accordingly, we shall direct asecond election in the event the Union loses thefirst election.' 09 Since thejudge issued his decision,the Board issuedGourmet Foods,270 NLRB 578(1984), in which it overruledConair Corp.,261NLRB1189 (1982),and found that no bargaining order shall issue when a major-ity of employees in the appropriate unit have not authorized the union torepresent them.Thus, the judge's reliance onConair isno longer appo-site.As we find that the Respondent's unfair labor practices can be reme-died by traditional methods and do not warrant a bargaining order, re-gardless of whether the Union achieved majoritystatus,we need not passon thejudge's determination of the validity of the individual authoriza-tion cardsThe judge ordered that the notice shall be posted in all the Respond-ent's plants and be signed by its chairman of the board,president, andplant manager of each plant Because of the fact that there are no specialcircumstances here warranting such extraordinary remedies,we shalldelete these provisions from our Order Compare S.E.Nichols Inc,284NLRB 556(1987).Chairman Dotson dissented in Nichols and regardedthe extraordinary remedies as unnecessary even in that case.10We adopt the judge's unit determinations.In so doing,we note thatthe judge stated that the quality control inspectors worked adjacent toContinued BLUE GRASS INDUSTRIES277ORDERThe National Labor Relations Board orders thattheRespondent,Blue Grass Industries,Inc.,Mt.Sterling,Kentucky,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Causing,aiding, or permitting groups of itsemployees to enter the Mt. Sterling plant and inter-ferewith or disrupt the work of employees in thatplant in order to coerce them in the exercise oftheir rights under Section7 of the Act.(b)Threatening employees that the plant will beclosed and/or relocated becausetheyengage inunion or other protected concerted activities.(c)Threatening employees with loss of benefitsbecause they engage in union or other protectedconcerted activities.(d)Conveying to employees the futility of theirengaging in union or other protected concerted ac-tivities.(e)Coercivelyinterrogating employees abouttheir union or other protected concerted activities.(f)Threatening to refuse to bargain with theUnion if the employees select it as their bargainingrepresentative.(g)Creating the impression of surveillance ofnizecollectively.(h) Telling employees that they will be bothered,pestered,or harassed if they display union insignia.(i)Asking employees to choose whether to dis-play or wearantiunion insignia.(j)Removing employees' union posters placed onthe bulletin board containing antiunion posters.(k) Promising and granting benefits or solicitingthe presentation of grievances and adjusting suchgrievances to discourage its employees'designationof a collective-bargaining representative.(1)Telling employees that the grant of benefitswill be delayed by a representation campaign.(m) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its facility in Mt. Sterling,Kentucky,copies of the attached notice marked"AppendixA." 11 Copies of thenotice, on formsprovided bythe production employeesWe find the worksite of the quality controlinspectors to be physically distinct from the production area Neverthe-less,we agree with the judge's finding that the quality control inspectorsshare a community of interest with the production unit and are properlyincluded in the appropriate bargaining unit" If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment oftheRegionalDirector for Region 9, after beingsigned by the Respondent's authorized representa-tive,shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(b)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegations ofunlawful conduct not found to be violative of theAct shall bedismissed.[Direction of Second Election omitted from pub-lication.]the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activities.WE WILL NOTcause, aid, or permit persons toenter the Mt. Sterling plant and interfere with ordisrupt thework of employeesin that plant inorder to coerce them in the exerciseof their rightsunder Section7 of the Act.WE WILL NOT directly or indirectlythreaten em-ployeeswith plant closure or relocation,loss ofemployment,loss of presentor futurebenefits, orother unspecifiedretaliationbecause they support alabor organization.WE WILL NOTtell employees that the selectionof a labor organization to represent them is an ex-ercise infutility. 278DECISIONS OF THE NATIONAL, LABOR RELATIONS BOARDWE WILL NOT directly or indirectly question em-ployees regarding their union sympathies or activi-ties or those of other employees.WE WILL NOT threaten to refuse to bargain withUnited Food and Commercial Workers, Interna-tional Union, Local 68-R, AFL-CIO.WE WILL NOT create the impression that em=ployees who are attempting to organize collective-ly are under surveillance. ''WE WILL NOT tell our employees that benefitswill be delayed by a representation campaign, andWE WILL NOT promise or grant benefits or solicitor adjust employee grievances for the purpose ofdiscouraging our employees from selecting a labororganization as their collective-bargaining repre-sentative.'WE WILL NOT tell employees that they will bebothered,pestered,or harassed if they displayunion insignia, andwe will notask employees tochoose whether or not to display or wear antiunioninsignia.WE WILL NOT remove union posters that are ona bulletin board that contains antiunion posters.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 of,the Act.BLUE GRASS INDUSTRIES, INC.I.THE UNFAIR LABOR PRACTICES THAT INTERFERED,.WITH THE ELECTIONRespondent's plant at' Mt. Sterling is one of severalKentucky plants wheie sewn and knitted underwear isproduced under contract for Jockey International, whose"Jockey" trademark is well known. The Union is alsowell known, being the successor to the former RetailClerks International Union 2The Union began its organizing campaign in January1980 at the Maysville plant. In early March 1980, theUnion began circulating union authorization cards amongthe employees of the, plants at Cynthiana, Carlisle, andMt. Sterling. Thirteen months later the Union filed a rep-resentation petition for the Mt Sterling bargaining unit(April 6, 1981), culminating in the election held on June19, 1981. It is during this "critical period" that we focusour attention, for it is during such preelection period thatthe party attempting to control the election, can put histactics of interference to best use.Ideal Electric &Mfg.Co., 134 NLRB 1275, 1277 (1961)The conduct of which the General Counsel and theUnion complain the most involves the in-plant demon-strations that occurred on May 1 and June 18-19, 1981.In their view "the demonstrations . . constitute ampleevidence of the extent to which the Respondent wouldgo in putting fear into the employees for even consider-ing unionrepresentation." (G.C. Br. 21.) Respondentfeels that the General Counsel is seeing the events ofthose days with a jaundiced eye, because from its per-spective the worst that can be said is that there was"boisterous conduct accompanied by loud music." (Br74.)James E. Horner, Lynne D. Schmidt,andBruce H. Metz-lish,Esgs.,for the General Counsel.Alan,L. Rolnick, Chris Mitchell,andTownsell G.Mar-shall,Jr.,Esqs.,of Atlanta, Georgia, for the Respond-ent.Stanley A.Gacek,Esq,ofWashington,DC, for theCharging Party Petitioner.DECISIONBURTON S. KOLKO, Administrative Law Judge. TheUnitedFood and Commercial Workers InternationalUnion, Local 68-R (the Union) organized the employeesof Blue Grass Industries at Mt Sterling, Kentucky, con-tinuously during 1980 and 1981,culminating in an elec-tion held on June 19, 1981. Although it had obtained thesupport of the majority of the employees the day beforethe election, it lost the election by a vote of 205 to 202.The Union has filed objections to that election to set itaside, and it seeks an order that compels the Employerto bargain with it as the employees' representative. So,too, does the Board's General Counsel, whose complaintallegesthat the Employer's conduct interfered with theelection and constituted unfair labor practices under Sec-tion 8(a)(1) and (5) of the National Labor RelationsAct.' I grant both requests.iThe General Counsel's fourth consolidated amended complaint isdatedMarch 17, 1982 The Union's representation proceeding petitionwas filed on April 6, 1981 On April 28, 1981, the Union and RespondentA. TheDemonstrationof May 1, 1981The May 1 events at Mt Sterling were set in motionthe day before. On April 30, 1981, an election was heldatRespondent'sCarlisle plant at which the TeamstersLocal 651 was roundly defeated by a vote of 338 to 66.3stipulated to a certification upon consent election,that was held on June19, 1981The Union's first charge is dated May 4, 1981 The Report onChallenged Ballots, etc , dated July 20, 1981, found the following electionresults againstthe Union, 205, for the Union, 202, challenged ballots, 17The order dealing with that report is dated August'12, 1981 The hearingbegan on March 31, 1982, and ended on September 21, 1982 Briefs werefiled on,December 10, 19822The instant Local 68-R had its origins in 1895 as Local 68 of theBoot and Shoe Workers International Union In 1977 the Boot and ShoeWorkers International Union'merged with the Retail Clerks InternationalUnion Local 68 was issued a charter on September 1, 1977, by the newlymerged union, which in tuin, subsequently merged with the Amalgamat-ed Meat Cutters and Butcher Workmen of North America in June 1979That merger produced the present United Food and Commercial Work-ers International Union Shortly after the last merger Local 68 was issueda new charter that changed the Local's designation to Local 68-R ThatLocal was erroneously designated as Local 68-F shortly after the mergerbetween the Boot and Shoe Workers and the Retail Clerks Because ofthe confusion over the Local's designation at the hearing, the GeneralCounsel, and the Charging Party successfully moved (Tr 4939) to correctthe complaint insofar as it shows that Local 68-F is also known as Local68-R, but that both locals are one and the same I find that Local 68-R isa labor organization as defined in Sec 2(5) of the Act Respondent is anemployer engaged in commerce within the meaning of Sec 2(2), (6), and(7) of the Act3This was not the first union setback in Carlisle, Kentucky, that excit-ed the Respondent In July 1980 "the employees of Blue Grass KnittingContinued BLUE GRASS INDUSTRIESIn celebrating, the Carlisle employees were allowed tohave a good time in lieu of working. The next day, about1p.m., the Carlisle employees rode over to Mt.,Sterlingin four of Respondent's buses, with Don Haney, Re-spondent's president, driving the lead bus. About 270 em-ployees, including 6 supervisors, made the trip On theirarrival at Mt. Sterling they poured into the plant, led byDon Haney.As they were arriving, the plant's interior loudspeakersystem was turned up to boom out the playing of RogerMiller'swell known song, "King of the 'Road." It wasplayed differently than Miller had recorded it, however,for as Don Haney admitted, he had looped the tape sothatMiller's voice repeated, "Don't pay no union dues"seven times in succession. With this gentle hint droppedon them by Miller's voice booming over the loudspeaker,the stunned employees were then treated to Haney asgrand marshall of the Carlisle employees' parade throughthe aisles of the Mt. Sterling plant.As in any good parade there were banners and stream-ers; there was marching; there was dancing; there werecheers and shouts; there was loud music-indeed aboutthe only things that there were not were floats, and per-haps that omission was meant to be cured by the manne-quin, at times carried by Haney, that bore a T-shirt with"Union Buster" on the front and "Blue Grass, Love it orLeave it" on the back. And what was lacking in decibelsfrom a brass band was made up for by the loudspeakers.For what to Haney was, grudgingly, loud music (Tr.4960), was clearly very loud, and for some, "deafening.';But the Mt. Sterling employees were not left to be justspectators at this parade. They became participants and,inmany instances, victims.The Carlisle employees blew whistles, often close bytheMt Sterling workers whose machines they werepassing, rang cowbells, and yelled at the workers at theirmachines to join them. The marchers stood on the ma-chines and on crates and yelled down at the seatedworkers. Then they began putting antiunion buttons ontheMt Sterling employees. Supervisor Sue Easterlingclimbed up on a table and while undoing the top buttonsof her blouse began dancing and encouraging hercharges to join in the demonstration. She also pinned an-tiunion buttons on nearby employees. Another supervi-sor,Edna Reed, asked an employee that she supervisedtowear an antiunion button, but the employee declined.Supervisors Marie Hunt and Edna Cole urged employeesto join in the fun. Supervisor Mary Miller handed an an-after the UFCW withdrew their petition to have anelection, simulated aburial of the'UFCW, and they placed a sign over the top of the grave"(Testimony of Don Haney, Tr 4974) The sign read, over a wooden boxplaced in the grave, "ashes to ashes, dust to dust Here lies the ones younow can trust " During this graveside service, between one-half to allRespondent's employees were present during worktime at the gravesite inthe lawn between two plants in Carlisle, one owned by Blue Grass Knit-ting (a separate entity owned by JockeyInternational)and the otherowned by Blue Grass Industries (Respondent, owned by the WolffFamily, who Haney described as "major shareholders in JockeyInterna-tional,"Tr 4973) I agree with the General Counsel that this episodealone warrants a finding of union animus on the part of the Respondent,notwithstanding that Respondent lays the episode at the feet of BlueGrass Knitting, not itself The attempted corporate distinction is too cute279tiunion button to her daughter, who put it in her pocket,only to be further cajoled by Mary Miller to join in.During all this, Supervisors Karen Richards,PeggyStull, and Edna Cole were pushed around in crates, thelatter two waving posters saying "Union Free, Proud ToBe" and "Momma, don't let your babies grow up to beTeamsters."All this went on for between 1 and 2 hours. Not sur-prisingly,many of the Mt. Sterling employees could notwork because of the noise and confusion, causing themto lose money. Their "visiting" counterparts from Car-lislewere getting paid. But even worse, the suddensports-arena atmosphere of the workroom caused dis-comfort tomany employees.One,MildredFayeMcNabb, collapsed in the restroom Others, complainedto their supervisors, who made no attempts to stop thedemonstrations. Some left early, others tried to work,but found that their ability to do so was impaired by thedemonstrators-boxeswere kicked away, thread wasbroken, and the orderly movement of production downthe line slowed down or outright stopped.B. The Demonstrations on theDays ofand Before theElectionRespondent was not content to lead one antiuniondemonstration a distant 7 weeks before the election. Itchose to repeat,amplify, and reinforce the impact of theMay 1 demonstration by restaging it on the day beforethe election and on the day of the election itself.The intimidation of the union-oriented and undecidedemployees began even before the workbell rang on themorning of Thursday, June 18, 1981. It was common forsupervisors and employees to arrive early and take coffeein the plant cafeteria before the workbell rang But onthatmorning,the arriving employees were greeted by aparade of supervisors in the cafeteria.Theymarchedthrough the aisles banging on pie pans and lard cans al-ternately chanting"Go Union,Go-GoUnion,Go" and"Two bits, four bits,six bits, a dollar,all for Blue Grassstand up and holler."As they came to antiunion employ-ees seated in their path,the supervisors would urge theemployees to get up and join the parade.Many employ-ees did join,and the demonstration continued. When theworkbell rang at 7:30 a.m.the supervisors went to work,but the parade continued. The supervisors involved in-cludedjust abouteveryfloor supervisor-Sue Easterling,Mary Miller, Edna Cole, Peggy Stull, Marie Hunt, MarySue Stamper,Karen Richards, and Edna Henry-andPersonnelManager Shirley Spradling and Cafeteria Su-pervisor Virginia Horseman. Most wore red buttons in-scribed "Union Free and Proud to Be."The continuation of the demonstration past the 7:30a.m. workbell involved not only the parading employeeswhom the supervisors had launched,but Plant ManagerBettyMontgomery,who came out of her office at 7:30a.m. followed by employees chanting and beating on theempty lard can that was serving as' a drum.The parading,demonstrating,and chanting continuedthroughout the day, either abetted or condoned by thesupervisors.Roger Miller's"King of the Road" wasagainblastedover the loudspeaker,again repeating 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"Don't pay no union dues." Throughout the day the an-tiunion employees paraded through the aisles in the workarea, banging on buckets and pans, blowing whistles, andringing cowbells. During the morning, Supervisor EdnaCole handed out balloons to the antiunion employees.Cafeteria Supervisor Virginia Horseman handed out piepans and metal spoonsThe continuous cacophony took its toll.The economic toll is obvious Amid the din and dis-tractions, concentration on work became difficult. Manyof the witnesses testified that because of the demonstra-tion they could not "make their production." Don Haneytestified that only 25 to 35 percent of the employeesworked throughout that day. The following examplestypify the production falloff on June 18EmployeesNormalProduction(Bundles)ProductionLindaRogers19-222-3Daisy Marshall14-158Lola Johnson50-606Elizabeth Norris171The toll in human terms paralleled the decline in pro-duction-indeed, the production decline was caused bythe impact of the commotion on the workers' health andstate of mind. Instead of the normal humming of theworkplace environment, what they h4d to_put up withwas a carnival For some employees, this change in theworking environment was of no untoward moment, butfor many it was disturbing. Faye Willoughby passed outin the bathroom and was taken away, finally, after adelayin callingthe ambulance because of the carnivalcommotion She returned to the plant before lunch, andwore earplugs the rest of the day.Lola Johnson crawled under the worktable to avoidthe, "beating on pans . . . blowing horns, and hollering"(Tr. 1990).When this failed, she retreated to the bath-room and passed out. "[W]hen she came to, she had toleave to go home " (Tr. 1902, Nancy Gillon's testimony.)Diana Reffitt, who was known to have worn antiunionbuttons, almost fainted, but was walked to the office bycoworkers.Elizabeth Bradshaw "cried all night long. I couldn'tsleepmuch. And my husband refused to let me comeback to work the next day . . . but I did come down tovote." (Tr 133 )AltieLou Clemons testified that the demonstrationmade her "real nervous. .And I couldn't sew. I gotup and went to the bathrooms and smoked a cigaretteand stuff, and then I come back and sat down and wasgoing to try to sewagain,but I dust kept getting so nerv-ous and when I get nervous, my fingers and stuffdraws." (Tr 249.) She also broke out in welts and had togo outside to calm down. She tried working again, but"with the music and stuff going and dancing by my ma-chine . . . I just said, 'to heck with it,' and got up andleft." (Tr. 252, 280) This was at 1:30 p.m. Delorice Be-craft left at 3 p.m. because of the noise. Anna Gross leftat 2:30 p.m. because of a headache. Vickie Rister thoughtshewas used to noise because of her big family; shebecame so nervous that she had to leave for the daybefore her lunchbreak.Although employees who could muffle the noise con-tinued to work, earplugs were not plentiful, and in anyevent they were ineffectual against the whistle-blowing-in-the-face-technique frequently employed by the demon-strators. Some of theunionsupporters retreated to theplant cafeteriawhile some went outside. Those in thecafeteria were soon joined by antiunion employees, whosurrounded them and cheered and hollered. The proun-ion employees cheered and hollered back. Union sup-porterswho walked out of this vocal melee were cat-called by the antiunion demonstrators, who interruptedtheir chanting of "Gounion,go on the floor and out thedoor."Wanda Sue Martin asked Plant Manager BettyMontgomery to end the catcalling, but "she just grinnedand [Martin] got mad and walked off " (Tr. 3209.)Brenda George asked Supervisor Sue Easterling "if shewould have the girls to sit down and quit the paradingthat there was people getting sick. She said `Everyone isfine, everyone is just having fun.' I told her . . the girlsare getting sick. She said 'Well, if they can't take that,they shouldn't be in here working."' (Tr 3292.)This brings us to election day, June 19, 1981. Incomingemployees were greeted with the sight of big balloons infront of the plant with streamers urging the employees to"Vote No." Otherwise, the morning's events were a con-tinuation of the demonstrations of the day before-morebeating on lard cans, shouting, and parading through thefactory.By 8 a.m., there were 50 to 75 employeesmarching behind Cafeteria Supervisor Virginia Horse-man.Again, the prounion workers, finding no work to doand ahostile environment in which to do any construc-tive work, went to the cafeteria or outside the plant. Thelatter group sang gospel songs; the former, again sur-rounded by "the anti's" chanting "Go union go," re-sponded by singing, "We shall not be moved." Again,Cafeteria Supervisor Horseman handed out pie pans andspoons for "the anti's" to bang. There were, not surpris-ingly, some instances of pushing and bumping, but the at-mosphere was less charged than the previous morning's.But ineffectno meaningful production was accom-plished that morning.This changed as the hour of the election drew nearer.Employees returning from their lunchbreak were told bytheir supervisors to go to their stations and proceed towork as usual This instruction emanated from DonHaney, who had Plant Manager Betty Montgomery passthe word that "after lunch, we're expecting everybodyto sit down and start working" (Tr. 6376) But the su-pervisors could not resist further entreaties. SupervisorsMary Sue Stamper and Edna Reed asked employeesNorma Jean Calvert and Betty Goodpaster if they hadreconsidered or changed their minds about voting for theUnion. Supervisor Reed told Tammy Barber that "theright way to vote is 'No' for no union." (Tr. 1026.)This pitchmanship was presaged, insofar as we aretalking only about the events of June 18-19, by a slideshow and speech presented to the employees after lunch BLUE GRASS INDUSTRIES281on June 18. The speaker was Wayne Shumate, the chair-man of Respondent's board of directors. The slide show,prepared by Jockey International's advertising depart-ment, presented pictures of Mt Sterling and its environs,which Respondent nicely describes as being "in themidst of the picturesque, rolling hills of the Blue Grassregion." (Br. 4.)Homes, churches, and stores wereshown But this was not a presentation of the type calcu-lated to lure plants and commerce to an area. The audi-ence was a group of employees who were to vote slight-lymore than 24 hours later on whether their plant wasto go union One wonders, then, why the slide of Re-spondent's recently closed Maysville plant with its "Forsale" sign was shown at various intervals during the slideshow. One would doubt that this was to acquaint theemployees with the picturesque scenery in Maysville. Or,as Chief Justice Warren put it, "[w]hat did the speakerintend and the listener understand?"4A part of the slide presentation depicted three Mt.Sterling employees talking about the upcoming electionat a pizza parlor. The portrayal had "three girls, one wasfor the union and two were against and they were tellingher how she didn't need a union and explaining that shecould lose her job for being for a union. The union onlytook her money for union dues " (Tr. 3297, testimony ofemployee Brenda George.)But the foci of this staged melodrama were the compa-niesBata Shoe and Hobart. The principalantiunionspeaker stated that the UFCW had represented the em-ployees atBataShoe-indeed that the sameorganizer asat Blue Grass, David Gray, was atBataShoe-and thatBataShoe had shut down, as was stated in the "newspa-per clippings."5 (The next day, election day, the supervi-sors wore buttons that read "What did Gray do for BataShoe?")The reference to Hobart was to a unionized manufac-turing company located in Mt. Sterling. One of the an-tiunion speakers in the pizza parlor vignette stated thather husband was not working at Hobart and that thewhole factory had been down for 8 months. The moreoutspokenantiunionspeaker said that all the union plantsin the Mt. Sterling area had been on strike and had suf-,fered many layoffs than Blue Grass had.Finally, the speakers in the drama turned their atten-tion to Blue Grass. The Company had been transferringemployees between departments, which meant a pay re-duction for the transferees, a sore point among the em-ployees. In the pizza parlor scene, one of the womenstated that she was going to be transferred, and that shewould have to settle for the minimum wage of $3.35 perhour.Another said that things did not have to be thatway because they had changed at Carlisle. When askedwhy Blue Grass could not change things at Mt. Sterling,she replied, "It's because of the Union, the union cam-paign. You know that wages can't be changed until this4NLRB v Gissel Packing Co,395 U S 575, 619 (1969) (quoting fromA Cox,Law and the National Labor Policy 44(1960))5There had been newspaper clippings from a Salem, Indiana paper re-porting on labor relations at Bata Shoe that were posted on the BlueGrass bulletin board The clippings stated that Bata Shoe had been onstrike for 13 weeks (which was underlined in ink) and that it closed foreconomic reasonsunioncampaign is over " (Tr. 3650, testimony of employ-ee Joann Richmond.)C Findings and Conclusions Regarding the Events ofMay 1 and June 18-19, 1981What are we to make of all this? Why would Re-spondent organize and countenance in-plant parades, re-sultingin 2-1/2 days of work disruption and lost produc-tion,flash recurrent images of one of its own closedplants, relate the Charging Party union to the closingsand layoffs in the area, and tie its not stopping the em-ployee transfers to the organizing campaign? And whatcould we reasonably expect would be the effect of Re-spondent's action?1.The unfair labor practices"By the demonstrations on June 18 and 19, Respond-entmanaged to coerce, intimidate and discriminateagainst every union supporter in the plant." (G.C Br.100) I agree, and would apply that conclusion to thedemonstration of May 1 as well. Short of mayhem, I canimagine ano more coercive atmosphere for a workplaceenvironment than the organized chaos that encompassedthe entire workfloor on those days, right up to the after-noon of the election. What are employees to think whenthe plant, or when their immediate supervisors lead pa-rades throughout the plant or standsmilingwhile em-ployees sing "Go union go?" Respondent's answer, thatprounion employees were also demonstrating on thesedays, begs the questions just posed. There is nothing inthe record to support, and Respondent's brief does notallege, that the prounion employees started any of theseevents But it is clear that Respondent was in control ofitsworkplace at all times, as exemplified by the ease withwhich it established silence and normalcy after thelunchbreak on June 19 as the election drew near. It is ap-parent that Respondent controlled the demonstrationsand parades, and that it did so, ostensibly in a lightheart-ed manner, to infuse the workplace with its antiunionanimus.Nothing can be more convincing of this than thedeterioration of production that Respondent allowed tooccur.For production was the watchword at BlueGrass, and the power and attitude of the Respondentcould be no more tellingly displayed than when it threwthatwatchword out the window in order to deal with amore pressing concern-the Union. The employees didnot have to have written out what this employer wantedthem to do-they had it blasted into their ears at theirown workstations. By its actions Respondent interferedwith the election that was held on June 19, 1981Respondent relies on "the pictures taken by Mary EttaVanlandingham [to show] that the atmosphere in theplant on the day before and the day of the election wasconsiderably more relaxed than General Counsel wouldhave anyone believe." (R Exhs. 98-113; Br. 75.) And,indeed, those photographs show smiling faces, workbeing performed, guitars being strummed, and the bluesky of Kentucky in late spring. But the apparent inno-cence of these scenes is belied by the testimony of many,out of which I have formed the above composite of dis- 282DECISIONSOF THE NATIONALLABOR RELATIONS BOARDruption and lost productionBut, inany event, the factthat Respondent threetimesturned its plant intoa carni-val is not materially different than if it had done so toproduce mayhem. What counts is the not so subtle mes-sage being given to employees-that their employer wasso concerned with how they would vote'in the imminentelection that it would do anything (represented by the defacto suspension of production) to influence the outcome,blatantly intrusive into and coercive of the employees'free choice. Respondent's purported beneficence-goodtimes on the plant floor-is the same "fist inside thevelvet glove" approach condemned by the SupremeCourtin'NLRB v. Exchange Parts Co.,375 U S. 405, 409(1964), for like the unilateral benefits -granted before anelection there, Respondent's "good, clean fun" demon-strations here suggest an aura of employer good will that"is likely to be ephemeral if prompted by a threat ofunionization which is subsequently removed." 375 U.S.at 410.Nor was the fist inside that velvet glove all thathidden. The slide show that followed the June 18 dem-onstration had as its purpose the message that a prounionvote would lead to the shut down of the plant, the mostchillingmessage that could be imparted by managementtoworkers contemplating unionization. Closure was theclear implication from the repeated showing of theclosed Maysville plant, and from the pizza-parlor drama-tization linking the Union and its organizer to strikes andplant closures in the area. And the message was clearthat strikes were inevitable, and because of such strikesand closings, selecting the Union would be futile. Thesemessages,whether implied or explicit, violated Section8(a)(l) sFinally, as the General Counsel points out, there wasmore going on than mere "boisterous conduct" on theelection's eve.There were, in the guise of a carnival,many instances of employee interrogation. Every adjura-tion by a supervisor to an employee to join the demon-strators,whether in the cafeteria or on the plant floor,was an interrogation, for it forced the employee to animmediatechoice. So, too, was the supervisors' handingout of union buttons, a classic form of coercive interro-gation.Garland KnittingMills,170 NLRB 821 (1968).And finally, Respondent's handing out of kitchen uten-sils,through Cafeteria Supervisor Virginia Horseman,provided the tools for their use in harassing the prounionemployees. Although Respondent points to the in-plantchanting of and exterior guitar playing by the union sup-porters, that conduct was both provoked by and is dis-tinct from the kitchen utensil parade. The purpose ofthose parades, on both June 18 and 19, cannot have beento provide a diversion from a dull workday-the elec-tion's imminence makes that clear. Rather, it was intend-ed as a means to show and drum up support against theUnion. Even if Respondent's misconduct were deemedminor, in the circumstances of an election so close that 3ballots out of 407 made a difference, such misconduct6United Supermarkets,261NLRB 1291 (1982) An explicitstatementwas made by Don Haney to Mary Hall on the morning of the electionthat a unionvictory could produce a strike because Blue Grass wouldnot negotiate(Tr 3351) This clearly violates Sec 8(a)(1)Devon GablesNursing Home,237 NLRB 775 (1978)would have to be deemed as having influenced the elec-tion and having caused it at least to be set aside.NLRBv.TriplexMfg.Co., 701 F.2d 703 (7th Cir. 1983). Butthese were not minoractions.They constitutedinterro-gationand harassment violative of Section 8(a)(1) of theAct. Further, they destroyed the atmosphere necessaryto the employees' exercise of free choicein anelection.Coming as they did during the critical period,indeed onthe eve of the election, Respondent's practices constitut-ed objectionable conduct sufficient to warrantsettingaside the election.Conair Corp.,261 NLRB 1189 (1982).'2.The remedy for the disrupted electionThat brings us to the next question. Should the elec-tionmerely be set aside for a rerun, or are more drasticremedies called for? The General Counsel and the Unionurgethat the traditional' remedy ofa rerunelection beforegone and that a mandatory bargaining order issue.Failing that, the Union urges that the specialrequire-mentsfound inTeamsters Local 115 v. NLRB,640 F.2d392 (D.C. Cir. 1981), be imposed on Respondent to easethe Union's ability to reach the employees and attempt toundo the damage to the election process wrought by Re-spondent.I conclude that a bargaining order is warranted.The Supreme Court stated inNLRB v. Gissel PackingCo., 395 U.S. 575 (1969), that the Board mayimpose abargaining order on a company thathas won a unionrepresentation election when the employer's serious andpervasive unfair labor practices have so tainted the elec-tion process that the possibility of ensuringa fair rerunelection is slight. Thus, whether or not the Union everachieved a card majority (i.e., a majority of the employ-ees who signed and returned cardsdesignatingthe Unionas their collective-bargaining representative),Respond-ent's practiceswarrant a bargaining order. This is be-cause the lingering effect of the Respondent's disruptiveconduct, amounting to unfair labor practicesinvolving,inter alia, interrogation, harassment,intimidation,and co-ercion,must be presumed still to be presentto taint arerunelection,with the result that a fair and reliableelection cannot be held-at least not between this Em-ployer and this Union at this plant.With the exception of employee discharges, which,happily, are not alleged here, this case evokes findingsand conclusionssimilarto those inConair Corp.,supra,that warrant the issuance of a remedialbargaining orderwhether or not the Union achieved a majoritystatus onthe basis of signed authorization cards. And assuminghere, arguendo, that the Union did achieve such a major-ity (see, infra), the facts here are far more compelling forissuanceof a bargaining order than were those inNLRBv.Delight Bakery,353 F.2d 344 (6th Cir. 1965). In thatcase, involving "only" violations of Section8(a)(1), thecourt of appeals had no problem enforcing the Board'smandatory bargaining order even though "[n]one of theheavy-handed, coercive devices so familiar to NLRBrecords . . . were employed," 353 F.2d at 345. Indeed,the Sixth Circuit's principal concern in bargaining ordercases is that the reasons be clear why those unfair laborpractices that undermined the election requirea bargain- BLUE GRASS INDUSTRIES283ing order instead of a rerun election.CompareNLRB v.Naum Bros.,Inc.,637 F.2d 589 (6th Cir.1981),withBigStarv.NLRB,697 F.2d 157 (6th Cir.1983).Here, thosereasons are clear:themassive in-plant demonstrationsand the slide-show presentation created an atmosphere ofharassment,impression of surveillance,coercion,and fearof plant closure that were plantwide.These events wereso memorable that even the passage of time for this pro-ceeding to occur cannot be assumed to have erased themfrom the mindsof any futureelectorate that would bethe subject of a rerun election.And sincethatlingering,residualeffect ofRespondent's conduct would foreclosethe holding of a fair election,even the extraordinaryaccess and notice remedies urged in the alternative bythe Unionwould be useless because they would merelybe leading up to a rerun election.For as the Board foundinConair,"[i]nmoment and duration,the timing of Re-spondent's unfair labor practices underscored its endur-ing resolve to oppose unionizationby anymeans anddeeply imprinted on employee memories the drastic con-sequences of seeking union representation."Conair Corp.,supra, 261 NLRB at 1193.D. Other Unfair LaborPracticesApart fromthe foregoing,Respondent committedmany other unfair labor practices during the criticalperiod.These interfered withthe election and, becauseof the closeness of the election,require that it be setaside.But for Respondent's outrageous conduct in the in-plant demonstrations and slide show and the pervasiveeffect of those actions on the atmosphere in which theelection was held, a rerun election would be in order be-cause of the following unfairlaborpractices alone. But,because the outrageous conduct and pervasive atmos-phere have a lingeringeffectat the Mt. Sterling plant,theywould taint a rerun election,as discussed earlier.The General Counselalleges "repeated 8(a)(1) viola-tions of interrogation,threats of loss of benefits, threatsof plant closure,threats that Respondent will not negoti-ate withthe Union." (Br. 85.)Thesewill be discussed se-riatim,listed by supervisor or event.1.Edna HenryOn April 3, 1981, this supervisor asked employee FayeWilloughby about the Union, and told her that if em-ployees wanted to work at a union plant they should quittheir jobs at Blue Grass and go to a union plant. (Tr.5722-J.)This violates Section 8(a)(1) of the Act.RolligonCorp.,254 NLRB 22 (1981).Faye Willoughby also testified that Edna Henry saidthat she had heard Wayne Shumate say that the plantwould close if the Uniongot in.Thiswas saidto DollyBecraft, seated near Willoughby,in response to Becraft'sinquiry about a rumor of plant closing.Although Henrydenied saying this, I credit Willoughby about the sub-stance of the remark,although she was of a differentview about the date than is alleged in the complaint.Both on direct examination and cross-examination sheplaced it about a week beforethe April3 episode withHenry, although the complaint alleges late April. Be-cause I credit this witness generally,I accept her recol-lectionthat itwas alateMarch,not lateAprilepisode.In any event, threatening plant closing violates Section8(a)(1).Charge Card Assn. v. NLRB,653 F.2d 272 (6thCir. 1981).On April 6,Henry askedWilloughby which way em-ployeesWandaSue Martin and SueWhite wereleaning,also repeatingher April 3sentimentthat anybody whowanted a union at BlueGrass couldgo where there wasone.Henrydeniedsaying this, but I again credit Wil-loughby's testimony overHenry'sperfunctorydenials.This interrogation violates Section 8(a)(1)because it"suggeststo the employees that the employer may takeaction against them becauseof their pro-Union sympa-thies."Frito-Lay, Inc. v.NLRB,585 F.2d 62, 65 (3d Cir.1978).2.Don HaneyDuring the June 19,1981 demonstration,before theelection that afternoon,Don Haney was asked by em-ployee Mary Hall "what he would do if the union camein.He told her[according to employee Brenda George,whose machine faced Hall's] that the girls would be outon strike, they'd be out of work because he would refuseto negotiate a contract." (Tr. 3295.)Haney denied thisand Mary Hall, according to George, an "anti," did nottestify.I credit George and find that this remark tendedto indicate the futility of voting for the Union, a viola-tion of Section 8(a)(1).7The complaintalso allegesthat on April 24, 1981,Haney coercively interrogated an employee concerningher and others' union activities.According to employeeVenus Hurt,this occurred when she asked Don Haneyto sponsor her in the upcoming cancer walkathon. Heagreed, and then asked Hurt to "tell me about theunion." (Tr. 2074.)She mentioned that she had been vis-ited at home.In response to Haney's query what was hergripe,Hurt "told him that I didn't have any;that it wasthe same as everybody else's:Putting the girls back onminimum wage and giving one break-down per day."(Tr. 2075.)Haney's testimony about that conversation was notquite the same as Hurt's.He testified that after pledgingfor the walkathon, he asked Hurt "what's going on? `Shesaid,you mean about the union?'I said, `yes, and all theother things about transfer policy"' (Tr. 6340),afterwhich he explained the Company's financial plight.CustomTrim Products,255 NLRB 787 (1981).The General Counselmoves for reconsideration of my ruling at the hearing on the last day ex-cluding testimony of a new witness, Jean Hall, of a similar statement thatHaney made to her on the day before the election. (Tr. 6611.)Becausethis episode was not alleged in the complaint,I excluded testimony on itfor the reason of irrelevance. In so ruling,I relied on a ground that I seenow was erroneous The testimony was relevant to show Respondent'santiunion animus,as proffered by the General Counsel, and would havebeen proper rebuttal to Haney's denials.But the error is harmless becausethe evidence is cumulative.Respondent's animus toward the Union hasbeen found,supra,and can be amply inferred from the other statementsby Shumate and Haney,the supervisors'actions that are found to violateSec. 8(a)(1) and,of course,the demonstrations. Indeed the supervisors'actions that appear in the complaint impart only the flavor of Respond-ent's union animus.The fact that Respondent did not display this animusmore heavy-handedly than it did is probably owing to its being counseledthroughout the campaign. 284DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDHurt was one of the General Counsel's most crediblewitnesses. Not that Haney was an incredible witness, justthat he could, by omission or nuance, shape his answerstoward Respondent's best use, the instant episode being agood example. I credit Hurt's version.' And, notwith-standingHaney's general amiability, I find that his "ques-tioning ..reasonably . . . tended to coerce under thecircumstances."Graham Architectural Products v. NLRB,697 F.2d 534, 538 (3d Cir. 1983) Here we have theCompany's presidentasking anemployee about theUnion in the midst of an organizing campaign. Whateverthe employee answers, it puts her on the spot, an inter-ference with her right to participate or refrain from par-ticipating in the campaign of no less magnitude than isthe question "How will you vote?" SeeQuartrol Corp.,266 NLRB 120 (1983).3.Peggy StullJudy Hart, an active prounion employee, testified thatinMarch 1981 Peggy Stull, product manager, asked hertwice, "How's the Union going?" Hart responded thatshe did not know, and rejoined with "How do you thinkit'sgoing?" Stull then responded, "I don't know" andwalked off. Later that day Stull went back to Hart andsaid, "Judy, I can't understand why anybody would pay... $12 a month union dues took out of their checks "Hart replied that before she had been laid off she wasearning$6.07 an hour, but now was making $3.26. Shetold Stull, "The Company took that away from me.. . .I'd be glad to pay $12 to help get that back." Stull re-sponded to this by saying, "Well, if the union dies down,thingswill get better." (Tr. 4402-4403.)The Union subsequently filed an unfair labor practicecharge about this episode. According to Hart, on June 2,1981, Stull accosted her with a copy of the charge, tell-ing Hart that it was untrue Showing the charge to, em-ployee Sue Staton in Hart's presence, Stull then turnedto Hart andsaid,"Judy you could be fined $300 or sentto prison for 3 years for' giving false statements to theLabor Board." Hart responded that she would not befined "because they're true"' (Tr 4405.)Stulldenied the interrogation incident.As for theunfair labor practice charge incident, she testified thatshe merely handed the paper to Hart, let her read it, andpassed it - to employees Staton and Norris nearby, andthat was the end of it.IcreditHart's testimony over Stull's, particularly onthe chargeissue,where I doubt that the clearly peevedStull showed the paper to Hart without comment.8 Stull,a top-line supervisor, by her conduct toward Hart, en-gaged in coercive interrogation concerning union sympa-thies, the promise of benefits, and coercive interrogationconcerning the filing of an unfair labor practice charge,each reasonably tending to restrain and coerce employ-ees in the exercise of their Section 7 rights, and each,thus, a violation of Section8(a)(1).8Norris credibly testified that when Stull approached,she showedNorris the paper "where Judy Hart had filed charges" and said "JudyHart made these charges and she could be in bad trouble" (Tr 2723-2724)Stull's interchange with Norris went further than theHart episode mentioned in footnote 8, supra. For aftershowing her the Hart charge, Stull put another piece ofpaper in front of Norris, this one being a list of "ques-tions addressed to [Union Organizer] David Gray, and. .that I should give the answers to them that night."Stull showed the same list of questions to employeesNora Dalton, Judy Hart, and Pam Ballard. Norris re-called that there were about four questions, one of whichwas "ask David Gray how many elections had he wonover the last two years" and "How many plants haveclosed that David Gray organized?" (Tr 2726-2728.)Stull's testimony about this incident was that "I had apaper in my hand with that about Bata Shoe Companyjust to ask . . . and I said `Why don't you ask DavidGray about Bata Shoe Company, what happened to BataShoe Company?"' (Tr. 5338-5339.) This really bolstersNorris' account, which I credit The upshot is that Stullagain injected the Respondent into its employees' rightsto consider or reject the Union, and it was in the natureof coercive interrogation, tending to put the employeeson the spot about their conduct regarding the Union.Therefore, I find a violation of Section8(a)(1)Finally, concerning Stull, we have the episode involv-ing employee Darlene Conner. Toward the middle ofMay 1981, Stull told Conner that if the Union got in,when Conner's children got sick she would not be ableto take off to take them to the hospital. This statement,which I credit over Stull's self-conscious denial, implieda threat of loss of benefits for voting in the Union, and isa violation of Section8(a)(1)4.Marie HuntDuring April 1981, Hunt admonished union supportersnot to talk to each other during production, while allow-ing herself to talk at length on the plant floor to employ-eeswho did not support the Union. The prounion em-ployees involvedwereDianne Smith,Mina Patrick,Lotus,Bowling, Linda White, and Venus Hurt. Hunt, inturn,was observed by employees White and Bowlingtalking to employee Dorothy Denton for between 15 to20 minutes. Although the General Counsel presses thepoint of disparate treatment, there is no indication thatthere was further enforcement of Hunt's edict or that itwas more than a de minimis infraction Therefore, I donot findan 8(a)(1) violation.,But, during April and May 1981, Hunt, several timestold Bowling that she could not understand why Bowl-ing would support the Union when she already had sucha high piecework rate. Bowling's reply was that "moneywasn't everything, that the treatment of the people havea lot to do with what we were working for." (Tr 4705.)This would usually end the conversation.The General Counsel argues that this was unlawful in-terrogation, and I agree This constant repetition of an-tiunion sentiment by a first-line supervisor on the plantfloor is not the robust debate on a plantwide basis thatRespondent would have us believe in the preface to itsbrief,nor is it the possibly uncoercive give-and-takeamong friends that might have been the case had the su-pervisor been Edna Reed, Bowling's friend of 10 years BLUE GRASSINDUSTRIES285(although the campaign ended that friendship). Given-thecloseness of the election, if Respondent, through theseendless supervisory infractions, turned any vote, its ac-tions potentially affected the outcome of the election.Thus, the many allegations of supervisory misconduct al-leged in the complaint must be; looked at very closely. Inthis light,Hunt's interrogations of Bowling, as describedby Bowling, are credited, and a violation of Section8(a)(1) is foundVenus Hurt testified that after the May 1 demonstra-tion by the Carlisle employees, Hunt, her supervisor, toldher that "the union wasn't the ones that got us over con-tracts and stuff, that we could go on strike . . . thatWayne Shumate would not negotiate with the Union... if a union was voted in . . . it could affect our vaca-tion pay, that it could affect a lot of our things; but itcould affect our vacation pay and everything; like itcould hold it up, you know, and we wouldn't get it."(Tr. 2087-2089.)Hunt denied this, but, as earlier, I credit Hurt As weshall see presently, Hunt's statement about' Respondent'schairman,Wayne Shumate, not bargaining was echoedby Supervisor Sue Easterling, the most ardentand unin-hibited antiunion supervisorAlthough Hunt's conduct issurpassed by Easterling's, it is no less a prediction of thefutility of selecting the Union, plus a threat of the loss ofbenefits, clear violations of Section8(a)(1).Early in June 1981, Respondent changed its layoff pro-cedure from the least senior to the most senior employeebeing the first to be laid off when needed to balance thelines (i.e.,when necessary to equalize the workflow).Marie Hunt testified that she had been wanting to do thisfor some time because the more senior workers neverhad the sought-after opportunity to be away for a day orsowhen this need occurred. She sought permission tomake the change, and did so when prompt approval wasgranted.As the General Counsel points out, makingchanges in the terms and conditions of employmentduring the pendency of a representation petitionraises aninference that Respondent unlawfully granted a benefitto dissipate employee support for the Union,NLRB v.Exchange Parts Co,supra.Here Respondent has notproven that there was a valid reason unrelated to the or-ganizational campaign for making the change in layoffprocedure, hence a violation of Section 8(a)(1) is found.Finally,we have the timeclock incident. EmployeeShirley Poe testified that a few days before the` electionshe saw Edna Cole and Marie Hunt standing near thetimeclock counting the number of employees who werewearing union insignia or who were known union adher-ents.As she passed by she heard one of the supervisorssay "It looks like a lot of them " (Tr 2578.) Both super-visors denied that this episode occurred.Between the testimony of Poe and the two supervisorson the issue of credibility there is little from which tochoose. The supervisors' denials follow a consistent pat-tern of seeing no evil, hearing no evil, and telling noevil.Poe on the other hand, was an ardent union sup-porterwho soured on the Union and, in particular,David Gray, after the election Thus, her testimony re-quires careful weighing to sift out the credible from theincredible.9Here, Poe's testimony rings truer than the supervisors'denials.With the election looming near,itisentirelyconceivable thatmanagementwould be discussingamongthemselves who were the "pros" and who werethe "antis " The error of Supervisors Hunt and Cole wastheir doing so in such blatant manner as to create the im-pression of surveillance, a clear violation of Section8(a)(1)II5.'S4e EasterlingEasterling, who did not testify, was the most energeticsupervisor in opposing the Union. The complaint focuseson six examples of Easterling's zeal.DianeWilliams testified that sometime during thesecond week of April 1981, she heard Easterling say toemployeeRevenaMullins "that if the people whowanted the Union didn't like the way things were here,why didn't they leave and go some place where therewas a union." (Tr. 698.) Williams testified that Easterlingrepeatedlymade that statement to various employees.Employee Mildred Crouch testified similarly, in this in-stance Easterling having prefaced her remark with theview "that she didn't know why' we would want a unionatMt. Sterling, that we had good benefits, and that allthe union was after was our money " (Tr. 4099.)On April 29,1981, asCrouch recalled, "Sue walkedup to my machine and she said that the Union wouldtake everything we had. That we'd have to start at rockbottom and go back up" (Tr. 4100) On that same dayEasterling told employee Brenda Lawson, in the pres-ence of Crouch, that "if the Union got in, we wouldstrike."Failing to get the assent of nearby employeeJames Holt to this assertion, Easterling repeated,accord-ing to Crouch, that "we will strike." (Tr. 4101.)Two days later the Carlisle employees paradedthrough and demonstrated in the Mt. Sterling plant,,much to Easterling's enjoyment. Employee DarleneConner testified that on this day Easterling told her thatif she voted "for a union, that I would be sorry . . . thatDon Haney did not have to negotiate with the Union be-cause Carlisle was union-free. And they could work 6days a week. And, then, therefore, we would be out'of ajob." And, that if the Union came in, Wayne Shumate,Respondent's chairman of the board, could "just transferthe contracts to-on to Carlisle and that would knock usout of a job. And he could shut it down " (Tr. 557.)Not content with threats of plant closure, economicreprisal, and loss, and the futility of voting in the Union,allviolations of Section 8(a)(1), Easterling, on May 5,1981, instructed Conner to remove her union button andtold her she would be pestered every day until she re-moved it. This threat, like Easterling's others, clearlytended to coerce employees in the exercise of their Sec-9There is noinconsistency in crediting only a part of a witness'testi-mony,Maximum PrecisionMetal Products,236 NLRB 1417 (1978)'o I cannot conceivewhy Poe wouldfabricate this event, whereas thesupervisorswouldhave many reasons todeny itWhen she testified, Poewas working for Respondent,whichadds weight to her veracity aboutthis event 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion 7 rights, thereby violating Section 8(a)(1) of theAct.' 1Finally, employees Shirley Poe and Janice Hensleytestified that they saw Sue Easterling tear down a posteron June 15, 1981, about 45 minutes after Hensley had putup the poster. Poe testified that the poster was not cov-,eringanything (Tr. 2670). The bulletin boards were usedby both sides, although disputes occurred over the denialof space, the covering of one side's posters by another's,and the removal of posters. But here we have Easterlingpulling down a prounion poster with no provocation orjustification,hence a violation of Section 8(a)(1). SeeHoneywell, Inc.,262 NLRB 1402 (1982).6.Betty MontgomeryMontgomery, a longtime Blue Grass employee,became the Mt. Sterling plant manager in mid-May 1981.Soon thereafter she began to hold meetings with the em-ployees' in small groups to find out what problems theyhad and get suggestions for improving working condi-tions and operations. Various problems were identified:having to hunt for more work to do; having machines lo-cated poorly on the line, requiring excessive walking;having frequent machine breakdowns, and the Compa-ny's policy regarding compensation for time lost becauseof breakdowns; plant ventilation; and, a major irritant,the, transfer of employees to different jobs, causing a lossof pay (from a high piecework average to a lower mini-mum wage). Montgomery, a conciliatory manager, ad-mitted that the latter "was not her doings and that if shehad anything to do about it, she would have tried tohave done a little differently." 12 Concerning those mat-ters that she could control, she told the employees that"she would work on it "13Some of the solicited employees' requests bore fruit.Machines were moved, for less walking, and air condi-tioning was implemented to lessen the heat buildup. Buteven without these implementations the General Counselfinds fault with the solicitation of the employees' gnev-ances by Montgomery. The reason for the' GeneralCounsel's concern is that "[w]hen an employer who hasnot previously had a practice of regularly soliciting em-ployee complaints suddenly embarks upon such a courseduring an election campaign, there is a strong inferencethat he is, in effect, promising to correct any inequitieshe discovers as a result of his inquiries, and impliedlyurgingon his employees that the combined program ofessary."Raytheon Co.,188 NLRB 311, 312 (1971).Gener-alMerchandise Distributor,263 NLRB 931 (1982).That inference is raised both by the atrocious timing of.Montgomery's employee meetings-2 to 3 weeks afterthe parties had consented to an election-and the factthat such meetings were novel. The only mitigating thingthat can be said (but not by Respondent, whose brief, bysilence, concedes the point) is that Montgomery, havingmoved up through the ranks, sincerely wanted her man-agement style to be more employee conscious than herpredecessor'sAnd from my observation of Montgom-ery's testimony, I sense that this could be the case.14 Butmy speculation does not overcome this strong inferenceof election interference that the facts raise, and I find aviolation of Section 8(a)(1).On June 16, 1981, Plant Manager Montgomery sent aletter to the employees (G.C. Exh. 242) stating:One of the things the United Food and CommercialWorkers Union has tried to make you believe in thepast few weeks is that there is no way you can loseif the Union wins the election and gets the right todeal with Blue Grass about your job, including yourwages and benefits. That is not true. You have seenthe newspaper clippings about Bata Shoe Companyin Salem, Indiana. Some of the employees there be-lieved that there was no way they could lose, butaftervoting the Union in and negotiating formonths, the Union called a strike. The employeesreceived no paychecks while they were on strikeand after eighteen weeks of striking, the Companyannounced that the plant would have to close andthat all the jobs would be lost.I am not saying that those things that happeened atBata Shoe will happen here, but these things havehappened to other employees at other places andyou have to decide whether you want to take thechance of having such things happen here.Of course, an employer is free to predict the economicconsequences it foresees-from unionization so long as itsticks to "objective fact [conveying her] belief as to de-monstrably probable consequences beyond [its] control."Gissel Packing Co,395 U.S. 575, 618 (1969) Further, anemployer's conveyance of belief, however sincere, thatthe plant would or might close as a result of unionizationisnot a statement of fact unless the possibility of closingis capable of proof, a situation that is highly unlikely. Id.at 618-619. Otherwise, what the employer's statementbecomes is a "threat of reprisal or force or promise ofbenefit," and thus not protected by Section 8(c) of theActPlantManager Montgomery's letter omits discussingthe demonstrable probable consequences of Blue Grass-Mt. Sterling going union. Instead, it gratuitously andrather heavy-handedly brings in the Bata Shoe closingand implies that a similar fate could befall Blue Grass,the employees having it in their power to avert d closingby not voting for the Union. This implied threat clearly,tends to coerce employees in their choice, and violatesSection 8(a)(1) of the Act.15' iEasterling did not testify, which was a loss, since we would like tohave observed her demeanor in giving her testimony about these mattersThe overwhelmingly credible testimony of the General Counsel's wit-nesses allows us to lament Easterling's absence but not find it an impedi-ment SeeLocke Insulators,218 NLRB 653, 656 (1975)12 Testimony of Jo Ann Richmond, Tr 3575i2 Testimony of Diane Williams, Tr 702toMontgomery prefaced each meeting by telling "them that I was thenew plant manager and that I wanted their cooperation and their helpand if there's anything that I could do to help them I'd be glad to helpthem " Tr 6104i5CfTRW-United Greenfield Division vNLRB,637 F2d 410, 418(5th Cir 1981) BLUE GRASS INDUSTRIES7.Edna ReedEmployees Tammy Barber,Sheila Brinegar Baker, andBetty Jean Goodpaster testifiedthat theywere interro-gated by Reed,a supervisor.Baker testified as follows(Tr. 4245-4247):Q. Who wasyour supervisor during the spring of1981?A. Edna Reed.Q. Do you recallhaving any conversations withher sometime around early June 1981?A. Yes.Q. And wherewere you when you had this con-versation?A.When we hadour conversation?In a littlecomer.Q. Do you remember what day it was?A. June the 2nd.Q. Okay.What did she say and what did yousay?A.Well, shecome over to me and told me shewanted to talk to me in this little corner where theyalways talk to you and so I wentto the corner. Andshe asked me if I was wearing my Union button.And I said,"Yes," andshowed it to her.And shesaid she was going to do the talking fora change and I was goingto dothe listening.So I told her, 'Okay.'And shesaid Blue Grass did not need a Unionand Wayne Shumate did not want a Union and wasnot going to negotiate with noUnion.And I askedher, "Didn't I have the right to feel like I wantedto?"And she said,"Yes," butshe wanted me to knowhow things stood.Q. Do yourecall if anything else was said?A. No.Q. Okay.Do you recall-what if anything hap-pened Efter you, were walking away from thecorner?A.Well, afterIwalked away from her I wasgoing back toward where I worked and she lookedat Betty Goodpaster and told Betty Goodpaster shewanted to talk to her about her Union.And her andBetty went to that same little corner.Q. Couldyou hear what they said?A. No.Q. Did you haveany other conversations withEdna Reed that particular day?A. Yeah,about 15 minutes before I got off fromwork.Her and Edna Cole was together and theyhad some papers in their hand and they said theywanted to see me in the corner again.So I went back to the corner and she told methat she just wanted me to know that Blue Grasshad the papers and she knowed it was a lie and thatthey had not tried to bribe me.And I told her that it was the truth when I wroteitdown.And I asked her if she was trying to har-rass me or trying to get rid of me and fire me.And she said,no, she just wanted me to knowthat she had them.287Q.Do you know what kind of papers thesewere?A. It was the papers I'd wrote to the NationalLabor Board.Employee Goodpaster testified that in her conversa-tion in "the corner,"Supervisor Reed said"thatDavidGraydidn'tcare anything about us andthe Union onlywanted our money and look at Hobart's,theywerelayingoff.And I toldher that Hobart was laying off be-cause of theirwork,not the Union,itwas the lack of thework." (Tr. 3385.)Supervisor Reed testifiedthat the onlydiscussion onJune 2 was about the charge Bakerhad filedagainst her,that she had received it.Icredit employees Baker and Goodpaster about theJune 2 conversations.Again, this supervisory interjectioninto employees'union sentiments on the plant floor tendsto coerce employees in their Section 7 rights.Such inter-rogations and indicationsof futilityinvoting for theUnion constitute violations of Section 8(a)(1) ofthe Act.Baker also testified that on May 4, as she was leavingPlantManager Montgomery'soffice (having there beeninformed of a transfer to a higher paying job as discussedbelow,Supervisor Reed came over to her:"She wantedto know if I washappynow and what I was going to doabout my union badge." (Tr. 4242.)Baker testified thatshe kept the badge on. Supervisor Reed denied this. Icredit Baker and find that the comment of Reed impliedthe badge's removal as a quid proquo for thebeneficialtransfer, an action clearly tending to be coercive interro-gation tied to the promise of benefits,hence a violationof Section 8(a)(1).8.Edna ColeAnother election day interrogation was testified to byNorma JeanCalvert, i.e., thatwhileat her machine shewas urgedby ProductManager Edna Cole "to reconsid-er," towhichshe replied,"No, I thoughtand thoughtabout it and .I don'twant to change at this late date."(Tr. 2926.)ProductManager Cole denied this, but Icredit Calvert who, although nervous, testified sincerelywithout imparting any basis for finding that the episodewas an invention. Since Cole's election day interrogationreasonably tended to coerce an employee's vote, it im-pinged on a Section 7 right, constituting a violation ofSection 8(a)(1) of theAct.PPG Industries,251NLRB1146(1980).Edna Cole also denied that,as testifiedto byemployeeGoodpaster(Tr. 3386),on theday ofthe election "shecame up and wanted to talk to me and she asked me if Ihad changed my mind and I said'no,' and she asked meif I was sure that I hadn't changed my mind aboutvoting yes." I credit employeeGoodpaster,and find thatProduct Manager Cole's interrogation reasonably tendedto coerce the employee in the exercise of her Section 7rightsand, thus, violates Section 8(a)(1) ofthe Act.9.Denialof a pay increaseto Sheila Brineger BakerThere aretwo issues concerning the alleged failure togrant a wage increaseto SheilaBaker:Whether Re- 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent violated Section 8(a)(1) and (3) of the Act byfailing to grant a wage increase to Sheila Baker on Octo-ber 4, 1981, and whether Respondent violated Section8(a)(1) of the Act by statements allegedly made to Bakerthat Respondent could not grant payincreasesbecause ofemployees' activities. on behalf of the Union.Baker testified that on May 4, 1981, at 9 a.m., her su-pervisor took her to Betty Montgomery's office. Mont-gomery informed her that there was a job opening inwoven boxing, where Baker had previously workedbefore being transferred, and Montgomery asked Baker ifshe wanted the job.is When Baker asked Montgomeryabout her rate of pay, she was told she would go back atthe same rate she had been making when she was trans-ferredAfter discussing the matter with the outgoingplant manager, Virginia White, it was determined the jobshould be offered to Baker because of her prior experi-ence, and that she would be paid the same amount shehad previously earned while working on that job.Baker testified that subsequently she had three conver-sationswith Plant Manager Montgomery concerning awage increase. The first conversation took place in June,the second in September, and the last on October 12, fol-lowing the general wage increase given to all employeesat the Mt. Sterling facility, that was effective October 4In the first two converstions, Baker testified that sheaskedMontgomery about "going up equal" with theother boxing employees, and in the conversation on Oc-tober 12, that she asked Montgomery why the otherboxing employees were making $5.25 per hour and shewas making $4.80 per hour. Baker testified that Mont-gomery's response to her question in June was that herhands were tied while the union activities were going onand other girls in the plant could file charges of briberyif the Company gave Baker a raise. She further testifiedthatMontgomery's response to the conversation in Sep-tember was that she would check on the books, and thather reply to Baker's question on October 12 was that shetold Baker her hands were tied until March when thecase "came to court," and that Montgomery againbrought up that the other employees could file chargesof bribery if Baker were given a raise of more than 9-1/2percent (Tr. 4241-4243).Montgomery's testimony concerning the conversationsin June and October was different from that of BakerMontgomery testified that she and Baker had a conversa-tion in the dining room in June before the election whereBaker asked Montgomery why she could not get a raise.Montgomery testified that she replied they were notgiving any raises; and further testified that she had a con-versation with,Baker on October 12 when Baker came toher office and wanted to know why she was not gettinga raise.Montgomery told her she was getting a 9.5-per-cent raise that the other operators received, and it wasall they were giving. Baker then stated that she did notfile a charge against Montgomery, but Montgomery toldher she did not know who was for the Union and whowas not, that it was everyone's privilege, and reiteratedthat it was all they could give.isMontgomery testified that due to the retirement of one of theboxing employees,Edith Muncie,there was a need for a replacementMontgomery's version of these conversations is a bitmore cryptic, and I am inclined to view Baker's as moreindicative of what took place. But even so, the materialeffect is the same, for I do not find a violation of Section8(a)(1)That Montgomery referred to the union activity(defined as the before-the-election campaign and thepending election objections)is to my mind nothing morethana statementof reality,without any placement ofonus. And Montgomery was entirely right in expressingtoBaker that any wage increase out of the ordinarywould look very suspicious, since only one employee(Janet Sandlin) had received a pay increase in 1981 afterthe fall 1980 plantwide increase, and she for assumingextra duties. In effectMontgomery was telling Bakerthat a pay increase just to her, without Sandlin-type jus-tification,might be considered to influence her or otheremployees on the union representation matter. SeeCentreEngineering,253 NLRB 419, 421 (1980).Nor did Respondent violate Section 8(a)(3) in notgiving a special wage increase to Baker. The chronologyof events shows this. Baker transferred into the wovenboxing and shipping department in June 1980, at her ex-istingrate of $3.60. In September 1980, she received adiscretionary increase to $4The following month aplantwide increase of 9.5 percent brought her wage up to$4.40. In April 1981, she was transferred to the foldingbriefs department at $3 35. On- May 4, 1981, she wastransferred back to boxing, and was told by Montgomerythat she would receive the same pay ($4 40) as previous-ly because she was already qualified for the job. t 7 Nofurther raises (other than to Janet Sandlin) were givenuntil the plantwide one in October 1981, when Bakerwent from $4.40 to $4.80 and the rest of the employeesin the department went from $4.80 to $5.25. All this doesisreflect the fact that Baker started below the rate ofother workers in boxing when she first joined that de-partmentand stayed proportionately below themthroughout the discretionary and plantwide increases justdescribed.The General Counsel would have a bettercase if he could prove that employee Baker was discri-minatorily treated regarding her initial rate in boxing be-cause her transfer into that department occurred duringthe 1980 phase of the Union's campaign. But he has nei-ther alleged nor attempted to prove this, and we will letitrest at that I do not find that Respondent violatedSection 8(a)(3) by denying employee Baker's June 1981request for a discretionary wageincreaseand by,instead,making her rate increase part of the plantwide increasethatwas granted in October 1981 SeeNLRB v. TravisMeat Seafood Co.,653 F 2d 233, 235 (6th Cir. 1980).17This is the first day that Baker wore a union button to work I alsonote that this was the episode, i e , Baker's transfer back to boxing, afterwhich, as described earlier, Supervisor Reed came up to Baker and askedher if she was happy now and what was she going to do about her unionbadge But,other than the General Counsel's innuendo,there is nothingto suggest that Baker'smove back to boxing was part of Respondent'splan to influence her There were many job transfers, which became abone of contention with the employees BLUE GRASS INDUSTRIESE Respondent's Distribution and Solicitation RuleThe Blue Grass Industries,Incpersonnelmanual(G.C. Exh8),1980 edition,1 s prohibits the following,inter alga16.A. Any solicitation of employees by otheremployees on the Company's premises (or parkinglot)duringworktime except during authorizedbreaks or lunchtime, regardless of the nature of thepurpose of such solicitation.B.Distribution on the Company's premises byemployees, of any written or printed material orother literature of any kind, nature or description(other than [in] connection with the performance ofemployee's regular duties), except in nonworkingareasC Solicitation of employees on Company prem-ises at any time by persons who are not employeesof the Company, regardless of the purpose of suchsolicitation.Distribution of any written or printedmatter, of any nature, kind or description, on theCompany's premises by persons who are not em-ployees of the Company.Concerning distribution, the Board has held that em-ployeesmay distribute literature during breaktime andmealtime in nonproduction areas.Essex International,211NLRB 749 (1974);Stoddard-QuirkMfg.Co., 138 NLRB615 (1962). The instant rule, paragraph B, is ambiguouson this point, too much so to leave unresolved. Accord-ingly, I find its maintenance to violate Section 8(a)(1) ofthe Act.As for paragraph 16.A., the General Counsel allegesthatprohibitionagainstemployees soliciting during"worktime" is, without a clear statement that the restric-tion does not apply to break periods and mealtimes, pre-sumptively invalid as being too ambiguous.T.R. W. Bear-ings,257 NLRB 442 (1981) I disagree, and find enoughclarity underT.R. W.F The Union's Election ObjectionsThe Union filed objections to the election, as follows,1.The Employer's conduct that resulted in the is-suance of the General Counsel's complaint inter-fered with the election.2On the day of the election the Employer's su-pervisors polled employees concerning their unionsympathy and informed them that if the Union wonthe election the plant would be closed3On June 18, 1981, in a captive audiencespeech, the Employer's board chairman,WayneSchumate, informed employees [through the slidepresentation] that if the Union were successful inthe election there would probably be a long strikeresulting in moving production to another facilityoperated by the Employer.18Amendment dated April 18, 1980289196The employer furnished employees who didnot support the Union badges, bells and other loudnoisemakers and let them run through the factory atwill.7Although the employer claimed at the repre-sentation hearing oh.April 28, 1981, that the elec-tion had to be held on a Friday because they couldnot afford to lose production, on June 17, 1981, twodays before the election, the Employer did notmake the employees who opposed the Union workand permitted them to roam all over the plant, caus-ing supporters of the Union to lose production andmoney.2 °8A letter to all employees signed by the Em-ployer's plant manager, Betty Montgomery, datedJune 16, 1981, implied that if the Union were suc-cessful in the election, there would be a strike andthe plant would close just like the Bata Shoe Facto-ry in Salem, Indiana9.On June 10, 1981, the Employer erroneouslyinformed employees that the Board would notallow the Employer to debate the Union.2110.The conduct engaged in by the Employer inCasesNos.9-CA-14963, 9-CA-15048, 9-CA-15423, 9-CA-14369, 9-CA-15470, 9-CA-15595 and9-CA-15641 [resolved by a Board approved settle-ment agreement] interfered with the election.In the main these are resolved in the discussion of theunfair labor practices, and as the Union puts it22 "be-causethese charges have been thoroughly covered, thereisreally nothing more to add" excepting Objection 10.As for that one, given the ruling on the other objections,I seeno value in adding Respondent's "recidivist unfairlabor practice history"23 to the litany of conduct thatwarrants setting aside the election and imposing a bar-gaining order.Where conduct has been resolved by asettlement agreement,it ismore encouraging to the set-tlement process not to dredge up the agreement in a sub-sequent proceedingunless it isnecessary to bring in theunderlying conduct. Here, it is not necessary.Accordingly, I find that Respondent engaged in con-duct that interfered with the-rights of its production (andproduction-related)employees to select freely in aBoard-conducted election whether they desired to berepresented by Local 68-R for purposes of collective18Objection 4 was overruled by Board Order, dated August 12, 1981Objection 5 was not prosecuted20 The Union later moved to amend its objections to change June 17,1981, to the dates of June 17, 18, and 19, 1981 The motion is granted,but my findings on this conduct put it on June 18 and 19, 198121The Union's motion to amend its objections to change June 18,1981, to June 10, 1981, is granted I credit employees Richmond andConyers that Don Haney then told assembled employees that Board lawprevented their debating (through a union representative) with himThere is no such law, and Haney's misrepresentation of employee rights,presumably relied on by some employees, violates Sec8(a)(I), as it im-properly involves the Board and its processesMidland National Life In-suranceCo,263NLRB 127 (1982),Shopping Kart Food Market, 228NLRB 1311 (1977)22 Br 3023 Id at 41 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbargaining.Therefore,I shall recommend that these ob-jections be sustained and that the results of the electionheld on June 19, 1981, be set aside.II.THE UNION'S MAJORITY VEL NONWhether the Union ever achieved authorization cardsfrom a majority of Respondent's employees is moot.Nevertheless, I will deal with the issue because this is es-sentially the basket into which the Respondent's briefputs all of its figurativeeggs. ,Seizing on the fact that the Union (through the Gener-alCounsel) offered cards that were, in compass, signedover a year apart, Respondent challenges the Union toprove that its putative majority does not contain "stale"cards.To do this, Respondent argues, ' the Union mustshow that those cards that were signed within 1 yearbefore its April 3, 1981 request for recognition, weresigned during a continuous union representation cam-paign, not during separate campaigns. And for thosecards that were signed more than 1 year before April 3,1981, Respondent argues that their potential validity de-pends on whether there was any discontinuity in theUnion's campaign during that year-plus period, and if sowhether it was the result of unfair labor practices com-mitted by the Respondent that interrupted the Union'scampaign. In sum, the Respondent's position is that thoseauthorization cards older than 1 year are "stale" andcannot be counted toward the Union's majority; that nounfair labor practices interrupted the Union's campaignto cure the cards' staleness; and that in any event no1980 card may be counted toward a 1981 majority be-cause the 1980 and 1981 union campaigns were discontin-uous, depriving the 1980 cards of any relevance.These issues are red herrings. They offer initial allurebecause they allow focus on specific dates and specificevents or indicia that define a 1-year period and describewhen the Union was on the scene It is easier to focus onthese issues than on the real one what was the state ofemployee sentiment on the date that the Union claims tohave acquired authorization cards from a majority of theRespondent's employees,May 28, 1981? That requireslooking at the cards and the testimony relating tothem 2424 In any event I find that the Union's campaign was continuous, andthat cards older than I year may be used because of Respondent'sunfairlabor practices that interrupted the Union's campaignContinuity Employee Elizabeth Norris, typifying the testimony of em-ployeesDiane Gay, Jo Ann Richmond, Deborah Conyers, and JudyHart, testified that meetings were held from April 1980 through Novem-ber of that year, and resumed in late January or early February 1981These were either meetings of the in-plant organizing committee, or wereopen to interested employees I credit this testimony completely,puttingmore faith in it than that of organizer David Gray, who, as quoted in theUnion's brief, "stated that he met with the Mt Sterling employees duringthe organizingcampaign from the spring of 1980 to the summer of 1981 "Br 8 This is overbroad There was a hiatus during the year-end holi-days, just as there was a marked slow down in thesummer of1980 aftertheUnion lost an election at the Blue Grass Maysville plant Butthroughout,contact was maintained, if even at the level just of the in-plant organizingcommitteeThus, while no cards were signed duringthese slow periods, the Union suffered no setback at the Mt Sterlingplant,but kept plugging doggedly away This diminished intensity is aninsufficient basis to infer that the Union conducted two entirely separatecampaignsatMt Sterling in 1980-1981 SeeNLRB v Greenfield Compo-nentsCorp,317 F 2d 85, 89 (1st Cir 1963)1Moreover, Respondent's intervening unfair labor prac-ticesmake the distinction between 12 and 13 months im-material.The rule of "reasonabletime" isinapplicablewhen the card signing occurred during an organizationalcampaign that was interrupted by the Employer's unfairlabor practices,Grand Union Co.,122 NLRB 589 (1958),because those practices in effect toll the running of theclock on cardsigning.As it happens, several unfair laborpractice charges were filed by the Union against Re-spondent from March-September 1980. One, in Case 9-CA-15469, involved the Mt Sterling plant, and alongwith those involving the Cynthiana and Maysville plants,was part of a settlement agreement reached in October1980, which required a notice posted at the Mt. Sterlingplant for the rest of 1980. Although Respondent is cor-rect that there is no proof that this matter actually inter-rupted the Union's campaign, none is needed,Blade-Trib-une Publishing Co,,supra, and all the cards received asevidence, whether signed in 1980 or 1981, may be con-sidered to determine whether the Union ever achieved amajority before the electionA. Questionable CardsOn brief Respondent challenges 24 cards received inevidence as "invalid. . .because of repudiation,misrep-resentation or any other reason which showed the au-thorization card was not executed by an individual forthe purpose of having the Union represent them." (Br.49.) Tothese and some others we now turn,in groupingsof my doing.1. RepudiationLinda Allen(G.C. Exh. 39), signed a card on April 8,1980.On June 4, 1980, she wrote to the Union askingthat her card be returned because she changed her mindabout the Union. She sent a copy of the letter to theBoard's Regional Office, receiving a response dated June5, 1980, that was in bureaucratic doubletalk and told hernothing. She showed a copy of her letter to Plant Man-ager Virginia White, and told White what she thought ofthe_Union, which was that one was not needed at BlueGrass because things were going smoothly there. A yearlater, June 1981, Allen signed a card; shortly, thereaftershe asked for it back and tore it up. She could not re-member on what dates these acts occurred.From my observation of her credible testimony, thereisnothing to indicate that Allen's attempted revocationin 1980 was other than self-motivated. Although her thengoing to the plant manager to apprise her of this deedappears officious, there is no indication that she did so ina context of fear that her job might be jeopardized be-StalenessThis is truly the more odorant red herring Respondent amal-gamates the Board's early statement that cards should be signed within "areasonable time" before the employer's refusal to bargain(Surpass LeatherCo, 21 NLRB 1258 (1940)), with the Board's later assumption, for pur-poses of deciding the case before it, "that this rule (of equating one yearwith a reasonable time)" is of continued vitality(Blade-Tribune PublishingCo, 161 NLRB 1513 (1966), reversed on other grounds 180 NLRB 432(1969)), and comes up with the proposition that 12 months is reasonable,but 13 is not This is ludicrous on its faceWhat is reasonable depends onthe facts of the case, and Respondent offers no reasons why the 1 monthhere should make any legal difference BLUE GRASS, INDUSTRIES291cause she had signed the card. I find that Allen's 1980cardwas invalid, and shallnot countittoward theUnion's majority.Gary Williams(G.C. Exh. 209) signed a card on April11, 1980, and the next month wrote to the Board's Re-gionalOffice seeking return of'his card. He, too, re-ceived a turgid form letter of acknowledgment TheGeneral Counsel argues that this attempted revocationwas invalid because it was addressed -to the Board, nottheUnion, citingStruthers-Dunn, Inc.,228NLRB 49(1977).But, as the court noted in reversing that case,Struthers-Dunn, Inc. v.NLRB,574 F.2d 796 (3d Cir1978), there is no indication that employee Williams hadbeen given any indication of how to revoke his authori-zation, and giving_his right to free choice its due, I findthat it was not unreasonable for him to seek out theBoard's Regional Office (even though there was no ne-cessity for that office to notify the Union, a fact knownto us but not, apparently, to employee Williams). Be-causehis revocation antedated the Respondent's 1980unfair labor practices that interrupted the Union's cam-paign, there is no basis for inferring a basis for Williams'action other than his own second thoughts. I find that hevalidly revoked his authorization for union representa-tion, his card is invalid, andwill not be countedtowardthe Union's majority.Deborah Means Curran(G.C Exh 219) testified that inApril 1980 she signed a card in the Company's bath-room, having filled it out but not having read it (al-though she could not be sure whether she was the onewho dated it). She found out the next day that it was aunion authorization card that she hadsigned,and about aweek later asked "some more people how [she] could goabout getting it back." (Tr. 5235.) These people said, "Ifthey got enough cards signed to get a vote up, but Icould vote no if I didn't want the Union in " (Tr. 5236.)No further testimony on her revocation was elicited (andI rejected Respondent's request to go into, whether sheever signed a card in 1981, because only the validity ofthe 1980 card was in issue.)I find that no revocation occurred, only some tentativeprobing that never produced action. Respondentstressesin the alternative that she did not want the Union whenshe signed the card. Yet she neatly filled out a single-purpose card that said boldly on its face "AuthorizationforRepresentation" under the Union's name. Not asingle syllable was uttered to her that would cause her todisregard that plain language, and she is bound by it.Curlee Clothing Co,240 NLRB 355 (1979). Therefore, Ifind that this card is valid andwill be countedtoward theUnion's majorityAnice Ballard(G.C. Exh 180) signed a card in April1980, but when asked to signagainearly in 1981 refusedbecause she did not see the utility in having the Union.Although Respondent considers that a repudiation of the1980 card, I do not. At no time did she act to get the1980 card back, and her failure to sign another card,whatever the subjective (and, thus, irrelevant) reason fordoing so, does not substitute for that lack of direct actionon her part. The whole episode of having 1980 cardsigners "update" their signatures,while prompted byconcern at the Board's Regional level for the "staleness"of the 1980 cards, created needless confusion and uncer-tainty.This is, of course, a hindsight observation basedon my finding that the Union's campaign at Mt. Sterlingwas a continuous one. There could have been anynumber of reasons why persons did or did not sign a1981 card when they had already signed a 1980 card,25and inferringfroma 1981 nonsigningthata signed 1980card is invalid is reading too much from a nonevent.Therefore, I find (G.C. Exh. 180) valid andwill countittoward the Union's majorityWilma James(G.C Exh 84) signed a card in 1980'butrefused to do so in 1981 because she changed her mind amonth or two before the election. Her refusal is too sub-jective and speculative to cancel her 1980 card. More-over, the change of mind seems to have occurred at atime when Respondent's unfair labor practices were oc-curring.To allow the "change ' of mind" to underminethe validity of the card signed by James would give Re-spondent the benefit from those acts that is not its due.Marcus J. Lawrence Memorial Hospital,249 NLRB 608,617(1980).__But Respondent finds further fault with this card be-cause there is no proof of when it was signed. The'cardisfilled out in different colors of ink. James' signature,her home telephone number, and her hire date 'werefilled out in blue ink. The rest of the card is filled out inblack ink James remembered signing the card and givingittoLinda Haddix, but was confused the rest of thecard, which was filled out by someone else, was done sobefore or after she signedit.26Linda Haddix compoundsthe seeming confusion by having testified that the cardwas signed and dated when James gave it to her. Re-spondent makes much of this confusion, but we do knowfrom James that she signed and filled out part of the cardand gave it to Haddtx some time after she had brokenher hand , in March 1980. Thus, Respondent's citedcases27 are inapposite;Ifind James' card valid andwillcountit toward the Union's majority.Wanda Hale(G.C. Exh. 86) signed a card on April, 1,1980Counsel for Respondent attempted to prove thatshe changed her mind in 1980, which I precluded himfrom doing. I adhere to that ruling because I do notview a card. signer's subjective intentions subsequent tothe signing of a card any more relevant than the signer'ssubjective intentions at the event of the card signing, seeLevi Strauss & Co.,172 NLRB 732, 738 (1968). I find thecard valid and will count it toward the Union's majority.Mary Margaret McClain(G C. Exh. 23) signed a cardon April 15, 1980 Respondent's counsel was precludedfrom attempting to prove that when asked to sign a cardin 1981, she refused. I adhere to that ruling, finding thatany such refusal is insufficient to negate the validity ofthe signed 1980 card.2825Among the reasons for some refusals would be the coercive effectof the Respondent'sunfair labor practices I cannot make that findinghere because of the uncertainty about when Ballard refused to sign a1981 card2e Someone else became involved because James had a broken hand,making it difficult to write27Mandels ManagementCo,245 NLRB 273, 277 (1979),Fort SmithOuterwear,205 NLRB 592, 594(1973) (card of Linda Moore)28Counsel'smotion to correct the transcript is noted and corrected 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent further argues that McClain relied on amisrepresentation that induced her to sign the card in thebelief that the card only meant there would be an elec-tion.McClain testified that she read the authorizationcard"hurriedly"and that she was told that there weretwo purposes of the card, one to get an election and theother for representation,but that she thought that it wasjust for an election. I find that what she thought,testifiedto by an admittedly nervous witness with her employersitting 20 feet away,hardly negates the effect of herhaving read and signed the card.GisselPacking Co.,supra,395 U.S. at 608.Thus, I find the card valid, andwill countit toward the Union'smajority2.Employee signed a card but did not want theUnion to represent him/herMae.Helen Gose(G.C. Exh.13) read and signed a cardon April 2,1981,when asked to do so while on herlunchbreak.Yet, shetestified that when she signed thecard she did not want the Union to representher.Theemployee asking her to sign, Diane Smith,told her that aunion was needed at Blue Grass, gave Gose the card,and promptly got it back signed and dated.In these cir-cumstances,it is time to repeat the oft-quoted passagesfromGissel,supra,that deal precisely with this situa-tion:29... employees 'should be bound by theclear lan-guage of what theysign unless that language is de-liberately and clearly canceled bya union adherentwith words calculated to directthe signerto disre-gardand forgetthe languageabovehis signature.The card that Ms. Gose signed and completed read:United Food & Commercial WorkersInternationalUnion affiliated with AFL-CIO-CLCAUTHORIZATION FOR REPRESENTATIONIhereby authorize the United Food & CommercialWorkers,InternationalUnion, AFL-CIO-CLC, orits chartered Local Union(s) to represent me for thepurpose of collectivebargaining.And finally, a further quotation fromGissel,395 U.S.at 608:We also accept the observation thatemployees aremore likelythan not,many months after a carddrive andin response to questionsby companycounsel,to give testimonydamaging to the union,particularly where company officials haveprevious-ly threatenedreprisals for unionactivityin violationof § 8(a)(1).We therefore reject anyrule that re-quiresa probe ofan employee's subjectivemotiva-tions as involving an endless and unreliable inquiry.Accordingly, I find Gose's post hocstatement of hersubjectiveintent insufficient to invalidate her signedcard, andwill countit towardthe Union's majority.29 395 U S at 606Emma Jean Brooks(G.C. Exh. 35) signed her card onMarch 20,1981Like Mae Helen Gose, Brooks testifiedthat at the time she signed the card she did not want theUnion to represent her. Without more, my discussion ofGose's card would apply here.But there is a bit more,since"[t]he only reason I signed the card was because Iwas hassled everyday to sign that card from. . .TammyBecraft(her cousin)."(Tr. 5238-5239.) According toBrooks, this was the reason,not that she had just beendemoted in pay, an action which she testified she notonly was not much bothered about, but "enjoyed " (Tr.5246.)This incredible testimony30 alone shows thewisdom in following the Supreme Court's admonition toavoid the thicket of subjective intent of card signers(and, as I have previously stated,nonsigners).Brookswill be bound by her uncoerced card signature,and Iwillcounther card toward the Union's majority.Donna Anderson(G.C. Exh. 184) signed her card onApril 8,1981. She testified that when signing she did notwant the Union to represent her, but because her friendshad asked her to sign she did so to keep them as friends.In these circumstances Iwill counther card toward theunion majority for the reasons stated about Ms. Gose'scard,supra.MarjorieManning (G.C.Exh. 190) andGary Kleczinski(G.C. Exh.191),31mother and son,signed their cards intheir home on May 28, 1981, 3 weeks before the election.After the election she went to the office of Respondent'scounsel and told him that she was ashamed that she hadsigned the card.In her testimony Manning did her bestto impart the impression of having been "hassled"to signher card. This prompted the following colloquy (Tr.5274-5280):Q. Do you know the name of this man who cameto your home, this Union representative?A. His first name seemed as though it was Bob. Icannot remember his name. I was very sick at thetime, and I wanted-Q. Well, if you would-A. -them out of my house. I didn't want to bebothered with them. I wanted them off my back.Ms SCHMIDT Your honor, could you instructthe witness to please answer my questions?JUDGE KOLKO: Okay. It's probablythe easiest ifyou stick to yes or no. And if he feels the need, Mr.Marshall will have some more questionsfor you.BY Ms. SCHMIDT:(resuming)Q. Do you remember about how long Ms. Rich-mond and this Union representative stayed at yourhouse?A.Well, I'd say maybe 30-35-40 minutes, some-where in there, I'd say.Q. But he did tell you what his name was, right?A. Yes,ma'am.He did But I can't-30This testimony may be understood when noticing that after a 7-monthlayoff,Brooks' telephone rang witha notification fromBlue Grassthat therewould behiringThat call came ona Friday Shetestified thatshe came towork the following Monday Thehearing in this case startedlater that same month,March 198231Althoughinitially rejected (Tr 3523), GC Exh 191 waslater re-ceived as evidence(Tr 4664) BLUE GRASS INDUSTRIES293Q. You just don't remember?A. No.Q.Mr. Marshall was asking you questions-yousaid that they came to hassle you. Did they walkthrough the door and say, "We came to hassleyou"?A. Honey-Q. Would you please answer that yes or no?A. Yes, they came tohassleme. Yes.Q. No, Isaid,did they come through the doorand did they say, "We came to hassle you"?A. Not in so many words, no.Q. And so they came in and they started talkingabout benefits that-A. Right.Q.-Union representation may be about to getfor you. Is that correct?A. Uh-huh.Q.And they talked about a sick leave policythat-A. Uh-huh.Q.-Union representation might be able to getyou.A. Uh-huh.Q. And your son was laid off at that time?A. Now, honey, I'm not -yes, but I'm not hereto represent my son. He can take care of himself.Q. Did you discuss with Ms. Richmond and thisUnion representative that Orville Vanlandinghamwas called back to Blue Grass Industries-A. No, ma'am. No, ma'am.Q. You just discussed sick benefits?A. That was their reason for coming to talk tome.Q. And they were there for about an hour andyou just-A.No, they weren't. They were there foraround,I guess,maybe 35 or 40minutes.Q. Okay. And duringthis40 minutes, you justdiscussed sick benefits?A. And I was telling them to leave.Q. I believe you testified in response to a ques-tion by Mr. Marshall that you glanced at the card?A. Yes, ma'am.Q. Do you have a habit of signing things thatyou only glance at?A. No. I wanted them out of the house and Iwanted them off my back,ma'am,and I signed thecard to get rid of them.Q. Again, if you would please answer my ques-tions.A. No, I don't make a habit of signing anythingwithout reading it usually.Q. Well, did Ms. Richmond and this Union repre-sentative talk about wages?A. I asked him about wages, and he said hecouldn'tguaranteeme anything if the Union got in.That's what he said.knew hewas signing a unioncard, and filled it out com-pletely, as did Manning. Manning testified that the unionrepresentative kept telling her that she could sign a cardand vote anyway she wanted to in the election, prompt-ing herto signthe card to get rid of the visitors. Klec-zinski testified that he did notsignthe card to have theUnion represent him, but only to have the visitors leavehim alone.From this the Respondent argues that neither wantedthe Union and thatManning wasthe victim of misrepre-sentation.Apart from the latter, we are back to the ques-tion of the subjective motivations of card signers. Herewe have two cards signed at home in the absence of co-ercion. The cards wereunambiguousand were complete-ly filled out. I find nobasisfor invalidating the cardsbased on hidden motivations and second thoughts.32The misrepresentationissue is onewith slightly moresurface substance. The General Counsel concedes "thatRenner told them that they could vote any way in theelection." (Br. 125.) Yet, this isanalogousto "handing anemployee a card that says the signer authorizes the unionto represent him and then telling him that the card willprobably be used first to get an election," found accepta-ble inGissel,supraat 606. As the Board has found, thiskind of statementis not a misrepresentationbut is an ac-curate statement of an employee's rights, not a clear di-rection to disregardthe languageon the card.Montgom-eryWard & Co., 253NLRB 196 (1980). Therefore, I findboth cards valid, andwill countthem toward the Union'smajority.DebbieHarvey(G.C. Exh. 231) signed her card onApril 21, 1981. But Harvey testified that she did not readthe card because Lotus Bowling, who handed her thecard, rushed her. She further testified that she did notwant the Union to represent her at thetime she signedthe card, but signed it so that Bowling (and employeeBonnieCassidy) would leave her alone and quit askingher to sign cards. As elicited on cross-examination (Tr.5328):Q. Did Lotus Bowling make any threats to youof any kind?A. No, she just told meto signthe card and handitback to her.Q. Okay. Did she grab it away from you theminute you put yourname to it?A. No, she told me to hurry up andsignit so shecould send it back in.Q. But you filled out the card in its entirety,right?A. Yes.Ifind that Harvey knew what she was signing, andthat her card is valid andcan be countedtoward theUnion's majority.Mary A. Carpenter (G.C.Exh. 119) signed her card onMay 11, 1981, while riding in a van with other employ-ees. She did not read that one, but had read others be-Both Manning and Kleczinski testified that they signedthe cards,Manning having "glanced" at the card andKleczinski having "not really" read the card. Kleczinski32 As for inducing the visitors to leave,Manning's hinting that she hadto get dinner on the table hardly constitutes a direct requestManningnever testified that she felt in any fear or danger, just annoyance 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause she had been asked previouslyto sign.She testifiedthat she "knew what it was about." (Tr. 5422.) Yet whenasked on direct examination by Respondent's counsel ifshe wanted the Union to represent her, she replied, "no "(Tr. 5419) There were no threats, promises, representa-'tions,misrepresentations, or apparently, anything otherthan the statement by employee Janice Otis that "itwould be a good time to sign it" (Tr. 5418). There is noreason to find Carpenter's testimony as overriding hersignature on and completion of that card. The card, isvalid and will be counted toward the Union's majority.Margaret Crouch'scard (G.C Exh. 33) was signed byher daughter, Diana Norris, on May 13, 1980, in herpresence and at her request. Crouch told Norris, accord-ing to the testimony of each, that she needed the cardsigned because the employees with whom she rode har-assed her, and she was afraid she would lose her ride ifshe did not sign a card. Yet she testified that no one evertold her that; and the "harassment" consisted of the play-ing of music that was loud and riding with the vehicle'swindows down. Yet, Crouch took that card,put it in anenvelope, tucked the flap in, and the next day handed itto Janice Hensley after work Hensley attended a unionmeeting that night, where she opened the envelope, tookout the completed card, initialed it, and putiton thedesk at the meeting. Hensley, a very credible witness,testified that, as Crouch was giving her the envelope,Crouch said "that she gave it to me in a white envelopebecause she didn't want Jearn (her husband, who alongwith Crouch, Hensley said she knew for 25-30 years) toknow that she had signed the card." (Tr. 6570)Thus, I find that Crouch authorized a card to be filledout for her, saw it done, knew what the card was for,and ratified her intent to have the Union represent herby transmitting the card to a prounion employee whowas going to a union meeting. I find the card valid andwill countit toward the Union's majority.3.Employees who signed cards on the basis of analleged misrepresentationJeffreyWayne Toysigned his card(G.C. Exh.105) onApril 8, 1981. Toy gave the card to employee Billy ScottRoberts,who testified that no conversation occurredwhen employee Toy handed him the signed card. Em-ployee Toy testified that he was told that he was theonly one, along with Gary Kleczinski,who had notsigned cards in their department,and that he signed thecard for that reason even though he did not want theUnion. Toy said that it was employee David Centerswho gave him the card to sign,having asked him to signseveral times.Toy could not remember at which time itwas that employee Centers told him that all but he andemployee Kleczinski had signed Although in one breathhe was "pretty sure" that it was on the day that hesigned,shortly before he so testified he was not sure, he"guessed"itwas that dayEmployee Centers flatly denied ever discussing theUnion with employee Toy, let alone having given him aunion cardThe most illuminating testimony came from employeeArthur Spencer,who, like witnesses Centers and Toy,was an employee of Blue Grass at the time he testified.He stated that it was he who gave Toy the card, havingdone so at the urging of another employee (Juanita Gor-rell).He brought the card over to employee Toy, told.him he shouldsign it ifhe wanted to, or if he did notwant to, then not to sign, and walked away. He had al-ready signed a card some time earlier (G.C. Exh. 70,dated March 28, 1981),33 and other than being the deliv-erer of the card to employee Toy, did not participate inthe distribution of theunion cards.Thus, we have testimony on this card from four menwho were employees of Blue Grass when they testified.Employee Spencer testified to handling the card onlybriefly and at someone else's behest. Employee Centersdenied having any involvement at all. Roberts testifiedthat he was given the card without any wordspassing.And employee. Toy said he was led into the error ofsigningthe card by employee Centers.Based on my observation of these witnesses when theytestified, Imake these findings. The card was given toemployee Toy by employee Spencer at employee Gor-rell's insistence. Spencer presented the card, told Toythatwhether he signed it or not was up' to him, andwithdrew.34 Employee Toy signed the card and passeditto employee Roberts.35Whether these happened onthe same day cannot be discerned. During the 2, weekscompassing employee Spencer's and employee Toy's sig-natures, the cutting department employees occasionallyuttered sentiments about the Union.Both Spencer andCenters thought they personally would be better off witha union. At some point in these weeks Centers told ToythatKleczinski and Toy were the only cutting depart-ment employees not to have signed.This did not neces-sarily happen just as Toy had his pencil poised becauseCenters had mentioned signing a card a few times, andToy struckme as straining his memory to place Centers'remarks at the time he was signing his card. I do not find,that Toy was misled into signing his card, nor that he'did so in fear of some reprisal from the rest ' of the em-ployees in the cutting department.Beyond this we getintoToy's subjectiveintent,whichGisselwisely teachesus to avoid.Accordingly, I find that employee Toy's card is validandwillcountit toward the Union's majority.Brenda Maloneyfilled out a card (G.C. Exh. 65) andsigned it, although she did not believe that she dated it(the date,May 12, 1980, appears in a ,different shade ofink than does the rest of the card).36 She testified 'thatshe signed the card,despite her not wanting the Unionto represent her, because she was told by employeeMinnie Lawson, who gave her a card, "that they had 49percent of the cardssigned.They needed 51 percent ofthe cards signed before we could have an election.. . .That if I signed a card, no one would know-there wasno way anyone would ever know that I signed a union33 Centers' card, G C Exh 5, was dated April 8, 198134 This was the only statement made concerning the card at that timeasAlthough Toy testified that he gave it to Centers, I credit Robertsthat Toy gave the card to him36For this reason Respondent challenges the card's authenticity Ireject the challenge Noting the Regional Office's date stamp on the cardto be April 6, 1981, I find that Maloney signed her card before the June18, 1981 date of the Union's achieved majority BLUE GRASS INDUSTRIES295card." (Tr. 5425-5426.) Thislastpiece of informationwas important to employee Maloney because, as she latertold the General Counsel,her husband would not like itif he knew she signed a card,and would divorce her.Indeed,she wasfearfulof this happeningif theGeneralCounsel called her as a witness.At the hearing she testi-fied as Respondent'switness.Because of her fear, I do not credit her testimony thatshe completed,signed,and returned the card withouthaving read it and without wanting the Union to repre-sent her.Therefore,the issue raised by this card iswhether Lawson's statements to Maloney amount to mis-representations.But the Board's law is that the state-ments themselves do not invalidate the cards.AmericanBeauty BakingCo.,198 NLRB 327 (1972) (employee toldthat no one would find out about card-signing);LincolnMfg. Co.,160 NLRB 1866(1966) (statement concerningthe percentage of cards needed does not conflict withthe purpose stated on the card).Nor doI credit employ-eeMaloney's testimony that she relied on those state-ments.Accordingly,I find the card valid andwill countit toward the Union'smajority.4.Employees who were told that a card was for anelectionShirleyDouglassigned her card(G.C. Exh.186) onApril 9,1981, in the plant cafeteria.She testified that shehad been asked a number of times to sign a card, eventhough she had told employee Mary Sparks, a memberof the Union's in-plant organizing committee, that shedid not want to sign. When asked to sign, she had beentold (how often andby whomisunknown,"[J]ust thatthey were trying to get enough cards to have a vote."(Tr. 5307.) Yet not only didshe read and sign the 1981card relied on by the General Counsel,she read andsigned a similar card in 1980.I find, therefore,that sheread the instant card,knew what it meant, and signed it.She was neither directed to disregard the card's lan-guage,nor was she bullied into signing it.97Her card isvalid, and will be counted toward the Union'smajority.Kathy Howardsigned her card(G.C.Exh.188) onMarch 26,1981. She testified that she was told by MarySparks and Jo Ann Richmond,as the three of them weredriving home from work,that"[I]twas just meant tohave an election. . . . [T]hey had tohave 51 percentbefore they had the election and that I was free to voteyes orno." (Tr.5210.)Employee Richmond testified thatshe did not tell Howard that the card was just for anelection,rather she told her that a purpose of the cardwas for an election. From observing Howard,whose tes-timony struck me as being sincere, I find that what sheheard was that the sole purpose of the card was to getan election,effectively canceling out the language on thecard.38 Therefore,Howard should not be bound by her97The card is signed only;the remainder is not filled in. This couldcut both ways.Either the witness signed it without completing it becausethiswas the second card she signed,or dashed off a signaturejust to pla-cate those who kept asking her to sign.Ifind it unnecessary to press thematter because her testimony makes no mention of it, nor do the parties'briefs.98 Subsequently employee Howard asked her husband's aunt, GloriaConn,to sign a card, telling her,as employee Howard testified, "justsignature on the card;her card is invalid andwill not becountedtowardthe Union'smajority.Deborah Thornsburgsigned her card(G.C. Exh.132) ather house on May 20, 1981.Respondent contends thatshe wastold byemployee Shirley Poe that she couldvote anyway she wanted in the election,and that thisstatement,plus Thornsburg's desire to get Poe and theunion representative to leave her house,caused Thorns-burg to sign a card that she did not want to sign.The testimony of both witnesses establishes that atmost Poe told Thornsburg that a purpose of the cardwas for an election,a true statement that does not invali-date the card.At nopoint wasThornsburgdirected todisregard the language on the card that she was fillingout and signing.Thus, she is bound by her signature onthat card,absent coercion.The 1-hour visitof Poe and a union representative wasnot coercive.During their visit they repeatedly askedThornsburg to sign a card, and she refused.Yet at notime did Thornsburg ask them to leave herhome. Al-though Thornsburg may have viewed them as a nui-sance, I am not struck with any feeling that she felt co-erced.39Accordingly,Ifind her card valid and willcount it toward the Union'smajority.PhyllisBowmansigned her card(G.C. Exh.233) onApril 30,1981. She testified that she read the card, butthat prior to her signing it, gossip among employees ledher to believe that there would be a vote if 51 percent ofthe cards were signed.Bowman also testified that at thetime that she signed the card she did not want the Unionto represent her. But there is no indication that this"gossip"came from an agentof theUnion,that Bowmanwas coerced,or that she was in any way steered awayfrom the explicit, straightforward,and unambiguous lan-guage printed on the faceof thecard.TheGisselstand-ard is met here in every way,and Bowman will bewhat I was told, that it was all meant to just have an election. . . . Wehad to have 51 percent chance. . .and that she was to vote yes or no inthe election." (Tr. 5212.)Employee Conn testified 4 months beforeHoward and to the same effect,adding that Howard was the only em-ployee to tell her that.As far as Howard,then,was concerned,that wasthe purpose of the card. (Conn's card was not challenged,and my ownreview of that card and the testimony bring to light nothing that wouldwarrant invalidating her card.)89 Shirley Poe,an active union supporter,was called as Respondent'switness,having previously been called by the General Counsel. Ondirect-examination she related how she kept begging Thornsburg to signa card.She also testified that she had tbld the General Counsel before thehearing that she had pressured Thornsburg into signing a card. On cross-examination,we discovered that Poe felt scorned by the Union, forwhich she had worked so hard,because the Union's determination after itlost the election to seek a bargaining order had not been broached to her.She became angry at the Union and stayed that way.Her testimony is anadmixture of fact and exaggeration,more factual where there was poten-tial corroboration(as in supervisory activities that could have been unfairlabor practices),less so when she was describing an event in which shehad been on her own(as in card solicitation). Regarding Ms. Thorns-burg's card, for part of the solicitation Poe was alone with Thornsburg,so that when she testified about that episode no union testimony couldcontest her testimony that she pressured Thornsburg.The upshot is that I do not credit Poe's account-my findings havebeen drawn from Thornsburg's testimony,which I deem insufficient toinvalidate the card that she signed. 296DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDbound by her signature.40The signature card is validandwill be countedtoward the Union'smajority.PamelaViceBallardsigned her card(G.C. Exh. 64) onApril 2,1981. She testified that she did not read the cardbefore she signed it, and that"the talk" was that if shesigned the card she would get to vote,whichiswhy shesigned the card.But on direct examination she had answered"yes" tothe question,"Did you want the, Union when you signedthe card?"(Tr. 1131.) Thefirst suggestion of an electioncame on cross-examinationwhen this colloquy tookplace:Q.Didany representative of the Union or anyemployee ever tell you the purpose of the card wasonly for an election?A. Yes.Q. They did?Who was that?A. Nobody inparticular said it . . . that's whatwe were alltold.OrI feel like we were all told...that if you sign a card you'll get tovote. (Tr.1140-1141.)That is Ballard's state of mind, which is not only irrel-evant but springs only from "talk" in the plant. For thereasons just stated regarding Bowman's card, I find Bal-lard's card valid,andwill countit toward the Union'smajority.5.Misplaced cardsElla Ketchumtestified that she signed a card in 1981,but the General Counsel did not have any union cardidentified by Ketchum,and none was offered into evi-dence.Thus, according to the Respondent,there is noproof of any authorization by Ketchum to the Union torepresent her.41But Respondent'smost telling point is "that Ketchum'stestimony cannot be credited.Ketchum testified that sheretired July 1, 1981 (2 weeks after the election) andtherefore her last months ofworkwould have been thosepreceding and including the month of the election. How-ever,Ketchum did not know that any union electiontook place(Tr. 173-174), which,in view of the testimo-ny concerning the events of May 1 and June 18 and 19,aswell as all of the posters in the plant, boggles themind. (Br. 69.)I agree, finding that the witness' memoryis tenuous.Thus, whileshe is positive that she signed aunion card,she did not remember whether it was in Jan-uary, February,or March 1981, other than it was "quitea while back." (Tr. 176.)This flimsy recollection is toofragile a prop on which to support a finding that she40 Bowman is anotheremployee whojust before the hearing receiveda phone call inviting herback to work. She testifiedfor Respondent onthe fifth day that she had resumed working there41 Respondent acknowledges the Board's decisioninHedsiromCo, 223NLRB 1409, 1411 (1976);Aero Corp,149NLRB 1283, 1291 (1964);Howard-Cooper Corp,117 NLRB 287,288 (1957);andIdaho Egg Produc-ers,IllNLRB 93, 107 (1955),but argues that they do not call for testi-monial evidence to be substituted for an authorization card as proof ofauthorization when there was no other alleged form of authorization Mydisposition of the card moots the issue.signed a card authorizing the Union to represent her.42Therefore,Ido not countthe card of Ella Ketchumtoward the Union's majority.Phyllis Penick43testified that she signed a card, but theGeneral Counsel did not have one to offer for therecord. But, unlike the case of the allegedly mislaid cardjust discussed, here I find that Penick's credibletestimo-ny, corroborated credibly by union organizer DavidDay, establishes clearly and convincingly (let alone by apreponderance of the evidence, which is the necessarythreshold) that Penick signed a card authorizing theUnion to represent her, didso inMay 1981, knew whatshe was signing,and did so wanting the Union to repre-sent her.We start with Penick's own testimony. She describes ameetinghosted by her sister (Peggy Adkins) at her sis-ter's house after the May I demonstration by the Carlisleemployees. Other than Adkins, David Day, and employ-ee Judy Hart,44 Penick was the only one to show up.When asked what happened Penick testified that "wejust talked about the Union. . . . And I wanted them torepresentme, soI signed a card." (Tr. 1624.) David Daygave her the card; she read it; she signed it; and shedated it. She wanted the Union to represent her. Shegave the card to David Day, who gave it to Judy Hart,who afterinitialingit returned it to David Day, who putit in his satchel. Cross-examination elicited only that asthe election drew nearer she began wearing union but-tons.David Dayvery credibly corroborated Penick's testi-mony, adding that he then turned in Penick's card toDavid Gray and never saw it again. The only discrepan-cy between the testimony of Penick and Day was thatafter getting the initialed card back from Hart, Day testi-fied that he put it in his pocket; Penick said he put it inhis satchel.It is a meaninglessdiscrepancy. Day's recallof the event was credible, aided particularly by his recol-lection of a discussion about hearing aids with Penick, adiscussionthat Judy Hart testified went on "for a long,long time." (Tr. 4438.)But Respondent is suspicious of this testimony, particu-larly because Adkin's card (G.C. Exh. 221), was signedon April 14, 1981, 2 to 3 weeks before this home call.Why, asks Respondent, would an early May home callon Adkins be necessary when she had signed a card theprevious month?42 Jo Ann Richmond testified that Ketchum signed a card in her pres-ence in May 1981,and that Richmond turned that card in to organizerDavid Gray after initialing the back of it. Indeed,Richmond clearly re-called saying to Ketchum,"Ella, I'm going to put my initials on the backof this card to show that I brought this card in" (Tr. 3557) I do notcredit this testimony.Richmond had been present for Ketchum's testimo-ny, which was given 15 days earlier.Richmond was the most active sup-porter of the Union, and it was through her efforts and testimony thatmany cards were signed and authenticated Occasionally,Richmond's en-thusiasm got the better of her memory,where,as here,too facile a talewas offered when a card's validity was in jeopardy.43 Two witnesses named Phyllis Kay Penick testified consecutively onthe same day The discussion here concerns the witness whose testimonyoccupies Tr.1622-1632.The other signed the card thatisG C Exh 103and is not in issue.44 Hart was home calling with Day. BLUE GRASS INDUSTRIES297Hart's testimony answers this(Adkinsdid not testify).While Adkins' card was signed in April, she did not turnit in to Hart until some days after the home call visit inearlyMay. At that visit, when Penick signed her card,Adkins told Hart "that she had to think about it to makeup her mind so she'd be sure before she signed one." (Tr.4438.) Before the home visit Adkins "had told [Hart]that she had signed one, but that she hadn'tmade up hermind whether or not she was going to turn it in or not"(Tr. 4438),hence the logic(thatRespondent questions)of the home call.I completely credit Hart's testimony.Thus, even though the card itself is missing,Penick'suse of it to authorize the Union to represent her is ac-cepted,and shewill be countedtoward the Union's ma-jority.Hedstrom Co.,supra;Aero Corp.,supra.6.Unchallenged cardsThe General Counsel's brief mentions some cards thatwere not challenged by Respondent.45 I have examinedthese cards and the attendant testimony, find that theyare valid,and will count them toward the Union's major-ity.7.Cards ofemployees not in the bargaining unit.General Counsel's Exhibit 24146 "is the names of allemployees and their job classifications at the Mt. Sterlingplantwho are employed in the bargaining unit." (Tr.4966.)It is overbroad,depending on the parties' theoriesof whether employees doing nonproduction work shouldbe included,infra, but it is the document all agreed touse.On its last page are the names of employees whowere terminated,which the General Counsel "wouldagree that those persons listed on the last page of the4° The cardsare (parenthesesindicate G C Exh. number).Patsy Willoughby(38)Sandy Mynhier(112)Linda D. Alfrey(120)Lois Ritchie(107)Dorothy Reddix(45)Wilma Tolson(133)Delorice Kay Becraft(62)JeanetteWells (Hawkins)(80)Judy L Snedegar(125)Brenda L Copher(95)Cheryl K Penick(128)Phyllis Penick(103)Alice Everman(115)Sharon R. Reffitt(126)Brenda Rails(90)Nora C Mitchell(85)Mildred Goldie(159)Loretta White(73)Lorraine Manley(92)Mary E.Fair(109)Martha B.Whittington(81)Mary A Carpenter(119)46 The last page of this exhibit bears the numberG.C. Exh. 242 Thisis in error,and the correct number is 241,as received pursuant to coun-sel's stipulation(Tr 4966)document,the terminations should be omitted from theoverall bargaining unit." (Tr. 4968.) Yet the GeneralCounsel relies on the card of one of these terminated em-ployees to establish the Union'smajority.If these em-ployees are not to be included in the denominator of themajority fraction, they ought not to be in the numerator.Accordingly,I invalidatethe card of Linda Sue Masters(G.C. Exh. 16), who quit her employment on May 1,1981.47B. Did the Union Have Signed Cards From aMajority of Employeesin the Bargaining Unit?1.The numeratorThe briefs of the General Counsel and the Respondentdiffer in their listing of the cards that are relied on bytheGeneral Counsel as proof of the Union'smajoritystatus.The appendix to the General Counsel's brief lists226 employees whose cards are to be used to support theUnion'smajority.The Respondent's corresponding listshows 225 names.The difference is that Respondent's listhas one name not found on the General Counsel's, andomits two.Respondent's list includesMarie Lucas(G.C.Exh.168.) But (G.C. Exh. 168) is the card of Dottie Lykins. Ihave searched the record for the card of Marie Lucasand do not find it. Therefore,I find that Respondent's in-clusion of her name as a card signer is in error.Not found on Respondent's list are the names of JaniceLittle (identified as G.C. Exh. 60) and Alice Gail Ever-man (G.C. Exh. 115). The latter was received in evi-dence on May 3, 1982(Tr. 1882),and will be countedtoward the Union's majority (see fn. 45, supra).The card of Little is another matter. The card was in-troduced on the fifth day of the hearing, but was with-drawn by the General Counsel so that Little herselfcould testify about the card.She never did testify, andher card was never received.Therefore,Respondent iscorrect in not including her name on its list.In sum,from Respondent's list of 225 names subtractMarieLucas and add Alice Everman. The result is 225names of persons whose cards are relied on by the Gen-eralCounsel to support the Union'sclaim of majoritystatus before the election. But I have invalidated 5 of thecards on that list48 leaving 220 names representing validcards.Thosenames are on the list attached as AppendixB.2.The denominatorHow many employees were in the bargaining unitfrom the date the Union demanded recognition49 to the47While this is the same day that Respondent violated Sec.8(a)(1) ofthe Act with its orchestrated disruption of the Mt. Sterling plant by theemployees from the Carlisle plant, Masters did not quit because of thedisruption,but because she had been cut in pay back to the minimumwage(Tr 421). Thus,Respondent's unfair labor practices cannot resusci-tate this card.48 Linda Allen, Gary Williams,Kathy Howard,EllaKetchum, andLinda Sue Masters.49 The Union made its demand to Respondent for recognition on April3, 1981, and onApril 6,1981, filed a representation petition.On neitherContinued 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdate of the election? The General Counsel says therewere 431 if certain nonproduction employees are ex-cluded.50At the election on June 19, 1981, 17 employees' voteswere challenged either by the Union or by the Boardagent conducting the election. The Regional Directorissued his Report on ChallengedBallots51(G C. Exh.1(u)), and recommended that 5 of the votes challengedby the Union be opened and counted and further recom-mended that the 11 remaining union challenges and 1vote challenged by the Board agent conducting the elec-tion be resolved after the hearing. The challenged ballotsat issue inthis hearing and the classifications in questionare asfollows:June RogersEdith OtisRhonda BurnsWinfred JohnsonWillie DragooCharles ShroutEarl ReedJimmy HollanMargaret StewartBertie LaneJanice SandlinGeorge LoganCafeteriaCafeteriaCafeteriaWatch and sweepWatch and sweepWatch and sweepWatch and sweepWatch and sweepQuality control inspectorQuality control inspectorMill clericalSupervisorOf course the determinations of the challenged ballotswill both affect the unit's size and bear on the issueraised by the 8(a)(5) allegation of whether the Union hada card majority before the election that would warrantRespondent's duty to bargain.a.The challenge to the ballot of George LoganAt the hearing, counsel for Respondent moved to dis-miss the challenge to the ballot of George Logan inas-much as no evidence had been submitted by the Union insupport of its challenge. I granted the motionto dismissthe challenge to Logan's ballot subject to allowing theUnion to file a written opposition to the motion prior tothe close of the hearing. Because no opposition was filedby the Union prior to the close of the hearing, the rulingstands, and George Logan should be included in the bar-gaining unit.'b.Mill clerical Janice SandlinJanice Sandlin's office is in an enclosure off the cuttingroom floor, where she spends the majority of her time.date did it represent a majority of the employees Yet, should it be foundto have represented a majority between those dates on the election, itsrequest for recognition and bargainingwill bedeemed continuing fromApril 3, 1981, to the date of majority status SeeAmerican CompressedSteel Corp,146 NLRB 1463 (1964)so Respondent and the Union entered into a Stipulation for Certifica-tion Upon Consent Election, which was approved by the Regional Direc-tor for Region 9 on May 5, 1981, and which set forth the appropriateunit for bargaining as "All production and maintenance employees em-ployed by the Employer at its Mt Sterling, Kentucky facility, but ex-cluding all office clerical employees,professional employees,guards andsupervisors as defined in the Act" (G C Exh 1(u))siThe Regional Director's recommendations in his Report on Chal-lenged Ballots were adopted by the Board in its Order dated August 12,1981 (G C Exh 1(x))Her main duties involve keeping track of the flow of theraw materials through the plant. She compares the actualweight of the raw materials with what it should be. Sherecords what orders have been prepared and sent out,and makes periodic production reports to her supervisor,PlantManager Betty Montgomery. In addition, sheworks with the quality control inspectors in preparingweekly calculations concerning the percentage of defec-tive goods produced. All this occupies about 60 percentof her time.Some 30 minutes of each day she devotes to bookkeep-ing for the cafeteria, paying bills, and recording moneytaken in. Cash that the cafeteria does not need is placedin a safe inher office and deposited in the bank once aweek.The rest of her time is spent on the production floorstraightening out problems with the orders in the cuttingand boxing departments. She works with theunit em-ployees to maximize production.The General Counsel argues in his brief that Sandlin'sduties make her a supervisor. According to Section 2(11)of the Act, however, a supervisor must have the powerto hire, discipline, or lay off an employee. The GeneralCounsel has not brought any evidence to light demon-strating this authority.Instead,he asserts that Sandlindoes not share a community of interest with the unit em-ployees.52The facts recited above indicate that Sandlin's job isclosely related to the plant's production. She monitorsoutput 'chiefly by means of a system of job coupons.These are affixed to the material, torn off by operators aseach successive step is completed, and returned to her asa record of each employee's output. Cf.IFF Corp., 249NLRB 441 (1980) (similar job, with similar monitoringprocess).This coupon method of recording productiondata ishighly integrated into the plant's overall produc-tion procedures. Furthermore, as the person to whomthe cutting and boxing department personnel turn to forassistance and guidance, she appears to be a vital link inthe production chain. SeeAvon Products,250 NLRB1479 (1980) (the "order flow process" an integral part ofproduction).The significant amount of time she spends out on thefloor working with the unit employees also shows a highdegree of interaction with the unit employees. SeeITTCorp.,supra (employee goes out on production floorevery other day);Raytee Co.,228 NLRB 646 (1977) (fre-quent contactwith production employees by largeamount of time spent on production floor).Sandlin's community of interest is not overcome bybeing under different supervision from the employeeswith whom she works. Although she reports directly tothe plant manager, her duties are closely connected tothe work of the unit employees. SeeContainer Research52The Board requires that employees included in a bargaining unitshare a community of interest so that the bargaining unit created is anappropriate one See, e g,E HKoester Bakery Co,136 NLRB 1006(1962)Factors the Board will look at include the operational integrationof the members of the bargaining unit, their geographic proximity,common supervision,similarity in job function, and the degree of em-ployee interchange S-222703BLUE GRASS INDUSTRIES299Corp,188NLRB 586 (1971) (employees'interests hewith those of unit employees, despite being supervisedby plant superintendent)Nor is the mere fact of herhaving a separate office enough to refute this communityof interest. In the first place, it is merely a metal, andglass cubicle, adjacent to the cutting room, and ' in anyevent she is out on the floor a large part of the time Seeid at 587;Raytee Co,supra, 228 NLRB at 646.Finally, additional factors indicating a community ofinterest, though by no means dispositive, are that Sandlinenjoys the same benefits and works the same hours as theproduction and maintenance employees. See, e.g.,ITTCorp,supra; 249 NLRB at 442.Based on the foregoing, I find that Janice Sandlin is aplant clerical employee, who should be included in thebargaining unit.cThe quality control inspectorsMargaret Stewart's and Bertie Lane's jobs are togather finished goods from the end of the sewing linesand check them for defects. They also inspect the pack-aging of the garments once a day. If defects are found,they are reported to the plant supervisor. Their workstations are located in the woven packing area of theplant, next to the wovenarea.Lane's hours are the samea's.theincidewith those of the knit employees. Their pay iswithin the range paid other employees at the plant, andtheir benefits are the same.The General Counsel contends that the quality controlinspectors are in a position to criticize unit employees orcause disciplinary action to be taken against them forfaulty work. Therefore,, they would not share a commu-nity of interest with the unit employees. But there-is noevidence in the record that they possess such authority.Even if they did, however, the Board has held that thatisnot enough to exclude them, absent some indicationthe inspectors actually exercised this authority. SeeModine Mfg.Co., 180 NLRB 472, 473 (1969).It isnot clear how much interaction takes place be-tween the inspectors and the unit employees. However,'given that their workstations are on the production flooradjacent to production areas, it is reasonable to infer asubstantial amount of interaction. Cf.ArkansasGrainCorp.,163NLRB 625 (1967) (laboratory employeesworked in a different building)Given that the qualitycontrol inspectors work the same hours and take breaksat the same time as the unit employees, the inference isespecially strongIn addition, the role of the quality control inspectors isa vital part of the production of the plant. They keeprecords of their findings, which are passed on to JaniceSandlin,who includes them in her reports. Employeeswho ensure that production is of a uniform high qualityare an integral part of the overall manufacturing process.Owens-Illinois, Inc.,211NLRB 939, 941 (1974),W. R.Grace & Co.,202 NLRB 788, 789 (1973). Although theimportant criterion is community of interest with bar-gainingunitmembers rather than the relationship of thejob to the production process,Beatrice Foods Co., 222NLRB 883 (1976), the importance of quality control jobsin the production of garments is a further considerationwhen a community of interest has already been demon-strated.See, e.g.," Avon Products,supra, 250 NLRB ' at1483-1484.Although the General Counsel points out that Stewartand Lane are under different supervision from the unitemployees, the Board held inW. R. Grace,supra, thatthiswould not preclude their inclusion in the unit where,as here, they share a community of interest with the unitemployees and their duties are an integral part of themanufacturing process.Therefore, the two quality control inspectors shouldbe included in the unit.d The cafeteria employeesJune Rogers, Rhonda Burns, and Edith Otis work inthe cafeteria at the Mt. Sterling facility. Along with theirsupervisor, .Virginia Horseman, they prepare food for theemployees' breakfasts, lunches, and 'breaks. Rogers andBurnswork from 5 a.m. to 1:30 p.m., and Otis andHorseman are on duty between 6 a.m. and 2:30 p.m. Be-cause of the nature of their duties, the cafeteria workersdo not eat lunch or take breaks at the same time as theproduction and maintenance employees.The evidence strongly suggests that there is little or nocontact between the cafeteria employees and the produc-tion and maintenance employees The cafeteria is phys-ically separated from the rest of the plant by a wall. Thecafeteriaworkers spend virtually, all their time in thekitchen, and the only contact they have with,the produc-tion and maintenance employees is when the latter comein for food. Aside from nourishing the workers, therecannot be said to be any work-related contact betweenthe cafeteria workers and the unit employees. Further-more, Horseman, the supervisor, testified that some ofthe cafeteria workers had never gone into the productionarea.Yet despite the seeming lack of a community of in-terest between the cafeteria employees and the produc-tion and maintenance employees, normal Board policy isto include the cafeteria workers in the unit. See, e.g.,ScholasticMagazines,192NLRB 461, 462 fn. 4 (1971);Mead-Atlanta Paper Co,123 NLRB 306, 309 (1959). Thisiseven true where, as here, the cafeteria employees areunder separate supervision.Murray Ohio Mfg. Co.,118NLRB 1027, 1028 (1957).In conjunction with the Board policy of including caf-eteriaworkers in plantwide bargaining units, the Board'stest for inclusion is whether the interests of the cafeteriaworkers "are not so dissimilar as to preclude their properrepresentationin a singleunit."Kohler Co.,93NLRB398, 405 (1951). See alsoFoleyMfg.Co., 115 NLRB1205, 1207 (1956). CfFamous-Barr Co.,153 NLRB 341,345 (1965) (cafeteria workers excluded because "[i]t doesnot apppear that their working conditions or interests aresufficiently like those of employees who perform typicalwarehousing functions to warrant their inclusion"; how-ever, no underlying reasons cited for this conclusion).Although the interests of the cafeteria workers are nodoubt far from identical to those of the production andmaintenanceworkers, that is much different from sayingthey are' incompatible, which is what the Board's testseemsto require. Indeed, one decision regarded the mere 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfact that the cafeteria was for the convenience of the em-ployees, and having a "close and intimate'.relation tothe employees'work, as sufficient to find a communityof interest.Weston & Brooker Co.,154 NLRB 747, 764(1965).The cafeteria workers received the'same benefits, andreceived about the same pay, as the other unit employ-ees.The Board considers these factors to be further evi-dence for including cafeteria workers in the bargainingunit.SeeWeston& Brooker Co., Foley Mfg.,andKohlerCo., supra.To my mind the three cafeteria employees should beincluded in the bargaining unit because their interestshave not been shown to be irreconcilable with those ofthe other employees. It is therefore appropriate to followBoard policy by including them in the,bargaining unit.e.Thewatch and sweepemployeesThe Unionhas challenged the ballots of watch andsweep employeesWinfred Johnson,WillieDragoo,Charles Shrout,Earl Reed,and Jimmy Hollan,claimingthat theywere ineligibleto votein the election becausethey are guards.The Respondentmaintains that theyperform essentially janitorial functions and thereforeshould be included in the bargaining unit.The five workersare at the plant when it is not in op-eration at night,during theweek,and on weekends.Their dutiesinvolve cleaning the different areas of theplant and maintaining the plant machinery.In addition,every houra watch and sweep employee is required tomake a circuit of the premises,checking that the doorsare secure and that everything is in order.There is aneight-stationclock systemthat the employee making therounds is required to punch as he moves about the plant.One check of theplant in this fashion takes about 10minutes.The watchand sweep employeeshave the authority toprevent unauthorized personsfromentering the plant.All authorizedpersons must sign in and out. If an intrud-er is spotted,thewatchand sweep employees mustnotify thepolice and then their supervisor or the plantmanager.The job interviews for the watchand sweeppositions include an instructionthat the jobentails secu-rity duties and enforcing plant safety rules.Though gen-erally thereare no employees present during the time thewatch and sweep employees are on duty,and thus theyare lesslikely to enforceplant safety rules against otheremployees,it remains an ongoing duty.The inclusionof guards in a bargaining unit is not de-,terminedby a "communityof interests"test but rather issubject toa specific section ofthe Act.Section 9(b)(3)defines a guard "as any individualemployed.. . to en-forceagainst employees and other persons rules to pro-tect propertyof the employeror to protect the safety ofpersonson the employer'spremises."29U.S.C. §159(b)(3).The sectiongoes on to state that no labor or-ganizationwillbe certifiedas the representative ofguards if it also has nonguards in its membership.The ra-tionale for this limitation is that a guard's duty to protecthis employer's premises during a labor dispute would beunderminedby his loyalty tohis fellow union members.See,e.g.,KolcastIndustries,114NLRB 1311, 1312(1955).The major question, then, is whether the watchand sweep employees enforce rules to protect the Em-ployer's property or the people on that property. Basedon the above evidence, I find that they do.Respondent points out that less than 9 percent of thetotalmanhours served by the watch and sweep employ-ees is devoted to security activities.However,the Boardmakes clear that"it is the nature of the duties of guardsand not the percentage of timewhich theyspend in suchdutieswhich is and should be controlling."SupremeSugar Co.,258 NLRB 243, 245 (1981). See alsoWalter-boroMfg.Corp.,106 NLRB 1383 (1953). Furthermore,despite Respondent's contention,the evidence that noneof the watch and sweep employees has been deputized orcarries a gun is not dispositive.Instead,"[i]t is sufficientthat they possess and exercise responsibility to observeand report infractions."Supreme Sugar,258NLRB at245.Respondent citesArkley Lumber Co.,169 NLRB 1098(1968), to support its contention that janitors who madeperiodic rounds of the building have been held not to beguards.However,the purpose of the patrols inArkleywas to reduce fire hazards and to satisfy a requirement ofthe insurance carrier.Furthermore,the Board found thatthose employees had no authority to enforce rules. SeealsoBear River LumberCo.,150NLRB 1295 (1965)(cleanup employees had no authority to order anyone offpremises unless "a bandit or madman came in"). InWatchmanitors,Inc.,128NLRB 903, 905 (1960), alsorelied on by Respondent,the janitors were not consid-ered guards because they were only expected to take"some action" if they observed a fire or break-in. Theyhad no ongoing duty of checking security or enforcingrules.Here, by contrast,it is apparent that security andenforcement of plant rules were explicitly made a part ofthe watch and sweep employees' jobsIfind that the five watch and sweep employees areguards within the meaning of Section9(b)(3) of the Act,and should be excluded from the bargaining unit.C. Summing UpI have found that 220 cards claimed by the Union arevalid. I have further found that of the challenged em-ployee ballots, only the five watch and sweep employeeballots should not be counted in the bargaining unit. Theremaining six plus George Logan should be counted aspart of the unit These 7 plus the General Counsel's unitfigure of 431 total to a unit of 438 employees. The 220cards are a majority, which was achieved when the lasttwo cards were signed on June 18, 1981 (G.C. Exhs. 43and 166, Teresa Jamison and Bonnie Jones).Thus, I findthat on the day prior to the election the Union represent-ed a majority of the unit's employees.Under established principle,Trading Port,219 NLRB298, 301(1975), the bargaining order shall be dated fromthe date,May 1, 1981,"the time the employer has em-barked on a clear course of unlawful conduct"in the at-tempt to undermine the Union's efforts at attaining a ma-joritystatusand to prevent the holding of a fair election.Although unfair labor practices were committed earlier,the demonstration of the Carlisle plant employees in the BLUE GRASS INDUSTRIES301Mt. Sterling plant marks the beginning of Respondent'smost serious unfair labor practices.CONCLUSIONS OF LAW1.By each of the actions foundin section I, supra, Re-spondent has violated Section8(a)(1) and(5) of the Actand has engagedin preelectionmisconduct interferingwith the free choice of employeesat the election con-ducted on June19, 1981.2.The unfair labor practicesthat constitutethe viola-tions of Section 8(a)(1) and(5) of the Act have an effecton commerce withinthe meaningof Section 2(6) and (7)of the Act. 533.The appropriate remedy forthe foregoing unfairlabor practices is to requireRespondent to bargain col-lectively with Local 68-R as the exclusive collective-bar-gaining representativeof "all productionand mainte-nance employees employed by the Employer at its Mt.Sterling,Kentucky facility, but excluding all office cleri-cal employees,professional employees,guards and super-visors as defined in theAct."544.Objections 1-3 and 6-9 filed in Case 9-RC-13724 tothe election held on June 19, 1981, should be sustainedand the results of that election set aside.5.As the issuance of a bargaining order to Local 68-Rprecludes a finding that a question concerning represen-tation exists regarding the unit of employees stated inparagraph 3, the Union's petition in Case 9-RC-13724should be dismissed,if not withdrawn.[Recommended Order omitted from publication.]55 Respondent is located in Mt Sterling,Kentucky,where it manufac-tures,sells, and distributes wearing apparel.In 1981,itpurchased and re-64 This unit definition is the result of a stipulation between Respondentceived directly from points outside of Kentucky products, goods,andand the Union that was approvedby theRegional Director on May 5,services valued in excessof $50,0001981(G.C. Exh. 1(u))